Exhibit 10.1

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

EXECUTION VERSION

LICENSE, DEVELOPMENT, AND COMMERCIALIZATION AGREEMENT

between

RESPIVERT LTD

and

PULMATRIX, INC.

 

1



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

TABLE OF CONTENTS

 

TABLE OF CONTENTS

     2  

BACKGROUND

     3  

ARTICLE 1 DEFINITIONS

     3  

ARTICLE 2 GRANT OF LICENSE RIGHTS

     11  

ARTICLE 3 DEVELOPMENT OF LICENSED PRODUCTS

     12  

ARTICLE 4 COMMERCIALIZATION OF LICENSED PRODUCTS

     13  

ARTICLE 5 FINANCIALS AND REPORTING

     14  

ARTICLE 6 CONFIDENTIALITY

     18  

ARTICLE 7 PATENTS AND INTELLECTUAL PROPERTY

     20  

ARTICLE 8 INDEMNIFICATION AND INSURANCE

     23  

ARTICLE 9 TERM AND TERMINATION

     24  

ARTICLE 10 REPRESENTATIONS AND WARRANTIES

     27  

ARTICLE 11 DISPUTE RESOLUTION

     28  

ARTICLE 12 MISCELLANEOUS PROVISIONS

     30  

APPENDIX 1: RESPIVERT PATENTS

     35  

APPENDIX 2: PRESS RELEASE

     47  

APPENDIX 3: RESPIVERT MATERIALS

     49  

 

2



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

LICENSE, DEVELOPMENT, AND COMMERCIALIZATION AGREEMENT

This license, development, and commercialization agreement is dated June 9, 2017
(“Effective Date”) and is between RESPIVERT LTD., a company incorporated in
England and Wales with company number 06032131, having its registered office at
50-100 Holmers Farm Way, High Wycombe, Buckinghamshire HP12 4EG, United Kingdom
(“RespiVert”), which is a subsidiary of Janssen Biotech, Inc., and PULMATRIX,
INC., a Delaware company with its principal offices at 99 Hayden Avenue, Suite
390, Lexington, MA 02421 (“Pulmatrix”).

BACKGROUND

RespiVert owns and controls materials and technology related to narrow spectrum
kinase inhibitor compounds.

Pulmatrix is interested in developing a pharmaceutical product using the narrow
spectrum kinase inhibitor compounds.

RespiVert desires to transfer its materials and exclusively license its
technology to Pulmatrix, and Pulmatrix desires to receive RespiVert’s materials
and obtain the exclusive license from RespiVert.

In exchange for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties therefore agree as follows:

Article 1

DEFINITIONS

1.1    “Active Development” means that Pulmatrix, Sublicensee, or delegated
Affiliate shall use Commercially Reasonable Efforts (as defined below) in
engaging in, or retaining a third- party to engage in, one or more of the
following Development activities for the lead Licensed Product it has selected
to Develop: formulation development, study/protocol design activity, awaiting
protocol approval from the applicable institutional review board or FDA, patient
recruitment, patient treatment, data analysis, report writing for any clinical
trial, regulatory file(s) being drafted or pending, pricing or marketing
approvals pending, manufacturing investment work, synthetic process development,
drug synthesis, packaging development, manufacturing scale-up and validation,
preclinical or in vitro characterization and pursuing a go/no go decision
awaited from the appropriate decision-maker(s) within Pulmatrix to initiate any
of the preceding activities.

1.2    “Active Pharmaceutical Ingredient (API)” means any substance or
combination of substances used in a finished pharmaceutical product, intended to
furnish pharmacological activity or to otherwise have direct effect in the
diagnosis, cure, mitigation, treatment or prevention of disease, or to have
direct effect in restoring, correcting or modifying physiological functions in
human beings.

1.3    “Affiliate” means, with respect to any person, any other person that
directly or indirectly controls, is controlled by or is under direct or indirect
common control with, such person. For purposes of this Section 1.2, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a person, whether

 

3



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

through the ownership of voting securities, by contract or otherwise. Control of
any person by another person shall be presumed if fifty percent (50%) or more of
the securities or other ownership interests representing the equity, the voting
stock or general partnership interest of the first person are owned, controlled
or held, directly or indirectly, by the other person, or by an Affiliate of the
other person. A person, for the purpose of this definition, means any
individual, corporation, partnership, association, joint-stock company, trust,
unincorporated organization or government or political subdivision thereof.

1.4    “Agreement” means this agreement, including its schedules and Appendices,
as the same may be amended from time to time.

1.5    “Business Days” means any day other than Saturday or Sunday on which
commercial banks in New York, NY are open for business.

1.6    “Calendar Quarter” means each three month period commencing on January 1,
April 1, July 1, and October 1 of each Calendar Year; provided, however that the
last Calendar Quarter under this Agreement will extend from the first day of
such Calendar Quarter until the effective date of the termination or expiration
of this Agreement.

1.7    “Calendar Year” means a calendar year commencing on January 1 and ending
on December 31 during the term of this Agreement; provided, however that the
last Calendar Year under this Agreement shall extend from the first day of such
Calendar Year until the effective date of the termination or expiration of this
Agreement.

1.8    “Change of Control” means a transaction or series of related transactions
that result in (a) the holders of outstanding voting securities of a Party
immediately prior to such transaction ceasing to represent at least fifty
percent (50%) of the combined outstanding voting power of the surviving entity
immediately after such transaction; (b) any Third Party (other than a trustee or
other fiduciary holding securities under an employee benefit plan) becoming the
beneficial owner of fifty percent (50%) or more of the combined voting power of
the outstanding securities of a Party; or (c) a sale or other disposition to a
Third Party of all or substantially all of a Party’s assets or business.

1.9    “Clinical Trial” means any research study of a therapeutic product with
human subjects designed to provide specific data to determine either or both the
safety and efficacy of such product.

1.10    “Combination Product” means any product containing (a) as a single
formulation, two or more APIs as components including (i) an API of a Licensed
Product, as to which API proprietary rights are exclusively granted to Licensee
under this Agreement, and (ii) one or more other APIs, or (b) in a single
package or container and intended for coordinated use, two or more products as
components including (i) a Licensed Product containing a single API, and
(ii) one or more other products for therapeutic administration or diagnostic
use.

1.11    “Commercialize” or “Commercialization” means any action directed to
marketing, promoting, distributing, importing or selling a pharmaceutical
product, obtaining pricing or reimbursement approvals for that product and
Clinical Trials of a Product conducted after Regulatory Approval for that
Product, including label expansion, pricing/reimbursement, epidemiological,
modeling and pharmacoeconomic, voluntary post-marketing surveillance and health
economics studies.

 

4



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

1.12    “Commercially Reasonable Efforts” means the efforts required to carry
out a task in a reasonably diligent and sustained manner without undue
interruption, pause or delay; which level is at least commensurate with the
level of efforts that a reasonably financed but otherwise similarly situated
company would devote to a product that is of high priority to such company and
wherein the product is of similar economic value to the applicable Licensed
Product, taking into account the product’s safety and efficacy, the product’s
proprietary position, pricing, reimbursement and other market-specific factors,
and all other relevant commercial factors (including technical, scientific,
clinical and food and drug law regulatory factors).

1.13    “Compound(s)” shall mean RespiVert’s experimental narrow spectrum kinase
inhibitor compounds designated as RV568, RV1162 and RV7031 and their salts,
isomers, enantiomers, different physical forms (including amorphous forms) and
polymorphs.

1.14    “Control” or “Controlled” means possession of the ability to grant a
license or sublicense of Patents, know-how or other intangible rights as
provided for herein without violating the terms of any contract or other
arrangements with any Third Party.

1.15    “Currency Hedge Rate” means the rate that is calculated as a weighted
average hedge rate of the outstanding external foreign currency forward hedge
contract(s) of Johnson & Johnson’s Global Treasury Services Center (“GTSC”) and
its Affiliates with third party banks.

1.16    “Development” or “Develop” means preclinical and clinical drug
development activities, including, among other things: test method development
and stability testing, toxicology, formulation, process development,
manufacturing scale-up, development-stage manufacturing, quality
assurance/quality control development, statistical analysis and report writing,
clinical studies and regulatory affairs, product approval and registration. When
used as a verb, “Develop” means to engage in Development.

1.17 “Dollars” means the legal currency of the United States of America.

1.18    “EMA” means the European Medicines Agency or any successor agency that
is responsible for reviewing applications seeking approval for the sale of
pharmaceuticals in the European Union.

1.19 “Effective Date” means the date of this Agreement as set forth above.

1.20    “European Commission” means the European Commission or any successor
agency that is responsible for granting marketing approvals authorizing the sale
of pharmaceuticals in the EU.

1.21    “European Union” or “EU” means the countries of the European Union, as
the European Union is constituted as of the Effective Date and as it may be
modified from time to time.

1.22    “FDA” means the United States Food and Drug Administration or any
successor agency.

 

5



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

1.23    “Field” means the diagnosis, treatment, palliation, amelioration or
prevention of (i) respiratory disease, condition, or symptom, and (ii) cancer or
any related symptom, in humans or animals. “Respiratory disease, condition or
symptom” is intended to include any disease, condition, or symptom that is
(a) related to the respiratory system; or (b) diagnosed, treated, palliated,
ameliorated, or prevented by an active pharmaceutical ingredient delivered by
the respiratory pathway, for example, including oral or nasal inhalation.
Notwithstanding the foregoing, the Field does not include diagnosis, treatment,
palliation, amelioration or prevention of any gastrointestinal and/or
ophthalmology indications in humans, but the Field does include any cancer or
related indication, including without limitation any tumor suppression-related
indication, in oncology such as cancers of the gastrointestinal tract and eye.

1.24    “First Commercial Sale” means, with respect to any Licensed Product, the
first arm’s length sale of such Product to a Third Party in a country of the
Territory by a Party, its Affiliate(s), or Sublicensee(s) for use or consumption
in such country following Regulatory Approval. “Treatment IND sales,” “named
patient sales” and “compassionate use sales” are not a First Commercial Sale in
that country provided that such price received, if any, approximates or is less
than the cost of the Licensed Product sold.

1.25    “Improvements” means any modifications of a Compound (such as structural
analogs), whether individually or in a Combination Product, excluding any other
aspect of the Licensed Products including dosage, formulation, and other such
modifications.

1.26    “IND” means an investigational new drug application filed with the FDA
as more fully defined in 21 C.F.R. §312.3, as amended from time to time, or its
equivalent in any country. For purposes of this part, “IND” is synonymous with
“Notice of Claim Investigational Exemption for a New Drug” and “FDA” means the
U.S. Food and Drug Administration.

1.27    “Indication” means a recognized disease or condition as identified in an
NDA or any supplement thereof for a Licensed Product. For the avoidance of
doubt, a supplemental NDA shall be treated as corresponding to a separate
Indication relative to the original NDA.

1.28    “Information” means all information including, but not limited to,
screens, assays, models, inventions, practices, methods, knowledge, know-how,
skill, experience, test data including pharmacological, toxicological and
clinical test data, analytical and quality control data, marketing, pricing,
distribution, costs, sales, manufacturing secrets and procedures, secret
processes, reports, plans, designs, prototypes, test results, working drawings,
methods including testing methods, formulas, recipes, material and performance
specifications and current accumulated experience acquired as a result of
technical research or otherwise, and patent and legal data or descriptions (to
the extent that disclosure thereof would not result in loss or waiver of
privilege or similar protection) and methods as each of the foregoing relate to
the Licensed Product and is Controlled by a Party or its Affiliates.

1.29    “Know-How” means all Information, including but not limited to,
manufacturing trade secrets and procedures.

1.30    “Licensed Product” means any Product or Combination Product in any form
or formulation that the sale, manufacture, importation, or use, but for the
license granted herein, would directly infringe, or contribute to or induce the
infringement of a Valid Claim of a RespiVert Patent.

 

6



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

1.31    “MAA” means a marketing authorization application, or similar
application: (a) submitted to the EMA in the European Union; or (b) submitted to
a Regulatory Authority in the United Kingdom in the event the United Kingdom
ceases to be subject to the jurisdiction of the EMA, for instance as a
consequence of its exit from the European Union.

1.32    “Manufacturing Cost” means a supplier’s reasonable and necessary
internal and third party costs incurred in manufacturing or acquisition of
product, determined in accordance with supplier’s standard cost accounting
policies that are in accordance with U.S. generally accepted accounting
principles and consistently applied across supplier’s manufacturing network to
other products that supplier manufactures.

1.33    “MHLW” means Japan’s Ministry of Health, Labor and Welfare, or any
successor government agency that is responsible for approving the sale of
pharmaceuticals in Japan.

1.34    “NDA” means a new drug application filed pursuant to 21 U.S.C. §
505(b)(1), as amended from time to time, or equivalent submissions with similar
requirements in other countries including all documents, data and other
information concerning a Licensed Product which are necessary for or included
in, FDA approval to market a Licensed Product and all supplements and
amendments, including supplemental new drug applications, that may be filed with
respect to the foregoing as more fully defined in 21 C.F.R. §314.50 et. seq., as
amended from time to time, or equivalent submissions with similar requirements
in other countries.

1.35    “Net Sales” means the gross amounts invoiced on sales of a Licensed
Product by Licensee, or any of its Affiliates or sublicensees to a Third Party
purchaser in an arms-length transaction, less the following customary and
commercially reasonable deductions, determined in accordance with US generally
accepted accounting principles and internal policies and actually taken, paid,
accrued, allocated, or allowed based on good faith estimates, including the
following deductions:

 

  a. trade, cash and/or quantity discounts, allowances, and credits, excluding
commissions for commercialization;

 

  b. excise taxes, use taxes, tariffs, sales taxes and customs duties, and/or
other government charges imposed on the sale of Licensed Product (including VAT,
but only to the extent that such VAT taxes are not reimbursable or refundable),
specifically excluding, for clarity, any income taxes assessed against the
income arising from such sale;

 

  c. compulsory or negotiated payments and cash rebates or other expenditures to
governmental authorities (or designated beneficiaries thereof) in the context of
any national or local health insurance programs or similar programs; including,
but not limited to, pay-for-performance agreements, risk sharing agreements as
well as government levied fees as a result of the Affordable Care Act to the
extent that Pulmatrix reports this fee in their Net Sales in their audited
financial statements.;

 

  d. rebates, chargebacks, administrative fees, and discounts (or equivalent
thereof) to managed health care organizations, group purchasing organizations,
insurers, pharmacy benefit managers (or equivalent thereof), specialty pharmacy
providers, governmental authorities, or their agencies or purchasers (including
Medicaid), reimbursers, or trade customers, as well as amounts owed to patients
through co-pay assistance cards or similar forms of rebate to the extent the
latter are directly related to the prescribing of the Licensed Product;

 

7



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

  e. outbound freight, shipment and insurance costs to the extent included in
the price and separately itemized on the invoice price;

 

  f. retroactive price reductions, credits or allowances actually granted upon
claims, rejections or returns of Licensed Product, including for recalls or
damaged or expired goods, billing errors and reserves for returns;

 

  g. any invoiced amounts which are not collected by the selling party or its
Affiliates, including bad debts; and

 

  h. any deductions in the context of payments that are due or collected
significantly after invoice issuance.

All aforementioned deductions shall only be allowable to the extent they are
commercially reasonable by Licensee and shall be determined, on a
country-by-country basis, as incurred in the ordinary course of business in type
and amount verifiable based on the Licensee and Affiliates’ reporting system.
All such discounts, allowances, credits, rebates, and other deductions shall be
fairly and equitably allocated to Licensed Product and other products of the
Licensee and its Affiliates and sublicensees such that Licensed Product does not
bear a disproportionate portion of such deductions.

The following dispositions are excluded from the Net Sales definition:

 

  a. Sales of Licensed Product by and between a Licensee and its Affiliates and
Sublicenses are not sales to Third Parties and shall be excluded from Net Sales
calculations for all purposes

 

  b. Sales of Licensed Product for the use in conducting clinical trials or
other scientific testing of Licensed Product in a country shall be excluded from
Net Sales calculations for all purposes.

 

  c. Compassionate and Named Patient Sales or sales on an Affordable Basis shall
be excluded from Net Sales calculations for all purposes

 

  d. Any disposition of the Licensed Product as free samples, donations, patient
assistance, test marketing programs or other similar programs or studies, shall
be excluded from Net Sales calculations for all purposes.

In the event Licensed Product(s) is a Combination Product, the Parties shall
negotiate in good faith, at the latest 6 months before the expected launch of
such Combination Product, an allocation of Net Sales of such Combination Product
to the respective API components or product components thereof, as the case may
be, based on the fair market value of such components for the purposes of
determining a Licensed Product specific or licensed API specific allocated Net
Sales. Payments related to such Combination Product under this Agreement,
including royalty payments, will be calculated, due and payable based only on
such allocated Net Sales.

 

  a.

Net Sales for the determination of royalties of Combination Products (provided
both products are New Chemical Entities) will be calculated by multiplying Net
Sales of such Combination Product by the fraction A/(A+B) where A is the Average
Selling price of the Licensed Product component contained in the Combination
Product, if sold separately or subject to reasonable estimation, and B is the
sum of the Average Selling prices of any other product components included in
the Combination Product, if sold separately or subject to

 

8



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

  reasonable estimation. If one of the products is not an NCE product, then the
parties will mutually discuss and agree upon an appropriate economic
determination to calculate royalties on such Net Sales.

1.36    “OUS Approval” means receipt of regulatory approval for a Product for
the relevant indication outside of the US.

1.37    “Party” means Pulmatrix or RespiVert, and “Parties” means Pulmatrix and
RespiVert.

1.38    “Patents” shall mean all patents and patent applications, including any
continuations, continuations-in-part, divisions, provisionals or any substitute
applications, any patent issued with respect to any such patent applications,
any reissue, reexamination, renewal or extension (including any supplemental
patent certificate) of any such patent, and any confirmation patent or
registration patent or patent of addition based on any such patent, and all
foreign counterparts of any of the foregoing.

1.39    “Phase IIb Clinical Trial” means a clinical trial generally consistent
with 21 CFR §312.21(b) that is required for receipt of Regulatory Approval of a
Product and which is conducted to evaluate the effectiveness and the appropriate
dose range of a Product for a particular indication or indications in patients
with the disease or condition under study and to determine the common short-term
side effects and risks.

1.40    “Phase III Clinical Trial” means a clinical trial generally consistent
with 21 CFR §312.21(c) that is required for receipt of Regulatory Approval of a
Product and which is conducted after preliminary evidence suggesting
effectiveness of the drug has been obtained, and are intended to gather
additional information to evaluate the overall benefit-risk relationship of the
drug and provide an adequate basis for physician labeling.

1.41    “Product” means any and all pharmaceutical compositions or preparations
(in any and all dosage forms), in final form, containing the Compound as an
active ingredient either alone or in combination with one or more other active
ingredients (Combination Product).

1.42    “Pulmatrix Know-How” means Information that is (a) within the Control of
Pulmatrix upon termination of this Agreement under Section 9.2, 9.3 or 9.4, (b)
not generally known to the public and (c) necessary or useful for RespiVert, its
Affiliates or licensees to Develop or Commercialize Licensed Products.

1.43    “Regulatory Approval” means approval and authorization, by governmental
entities, required for marketing and commercial sale of a Product in a country
or region, such as an NDA or BLA in the United States, an MAA or BLA in the
European Union and a JNDA or BLA in Japan.

1.44    “Regulatory Approval Application” means an application for Regulatory
Approval required before Commercial sale or use of a Licensed Product in a
regulatory jurisdiction.

1.45    “Related Party” and “Related Parties” means each of Pulmatrix’s
Affiliates and permitted Sublicensees.

 

9



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

1.46    “Regulatory Authority” means any applicable government regulatory
authority involved in granting Regulatory Approval in the Territory, including
the FDA, EMA/European Commission and MHLW.

1.47    “RespiVert Know-How” means Information that (a) RespiVert discloses to
Pulmatrix under this Agreement or under a separate confidentiality Agreement
between the Parties, (b) is within the Control of RespiVert during the Term of
the Agreement and (c) and that is not generally known to the public at the time
it is disclosed to Pulmatrix or its Affiliates including relevant test protocols
for release assay testing of API and formulated API and regulatory materials.

1.48    “RespiVert Materials” means the on-hand Compounds, physical API,
formulated API bulk material and on-hand intermediates required exclusively for
manufacture of Compounds, in the quantities listed in Appendix 3.

1.49    “RespiVert Patent” means the Patents listed in Appendix 1, and all
pending or granted members of the patent families of such listed Patents in any
country in the Territory. Upon Respivert’s request, Appendix 1 will be updated
by Pulmatrix to reflect changes due to prosecution, expiration, and/or
abandonment, during the course of this Agreement.

1.50    “Securities Act” shall mean the Securities Act of 1933, as amended.

1.51    “Sublicensee” shall mean, with respect to a particular Licensed Product,
a Third Party to whom Pulmatrix has granted a license or sublicense under any
RespiVert Know-How or RespiVert Patents to make, use or sell such Licensed
Product. As used in this Agreement, “Sublicensee” shall also include a Third
Party to whom Pulmatrix has granted the right to distribute a Licensed Product.

1.52    “Tax” or “Taxes” means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including any interest
thereon).

1.53    “Term” shall have the meaning ascribed thereto in Section 9.1.

1.54    “Territory” means the entire world.

1.55    “Third Party” means any entity other than RespiVert or Pulmatrix and
their respective Related Parties.

1.56    “Third Party Know-How” means Information that (a) RespiVert Controls but
which is owned by a Third Party and (b) and that is not generally known to the
public at the time it is disclosed to Pulmatrix or its Affiliates. Agreements
between RespiVert and Third Parties covering the use of Third Party Know-How
consist solely of the Lonza License and the Morphosys License.

1.57    “US” means the United States of America, including without limitation
its territories and possessions.

1.58    “Valid Claim” means: (a) any claim of an issued unexpired patent that
(i) has not been finally cancelled, withdrawn, abandoned or rejected by any
administrative agency or other body of competent jurisdiction; (ii) has not been
permanently revoked, or held invalid by a decision of a court or other body of
competent jurisdiction that is unappealable or unappealed within the

 

10



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

time allowed for appeal; (iii) has not been rendered unenforceable through
terminal disclaimer or otherwise; and (iv) is not lost through an interference
proceeding that is unappealable or unappealed within the time allowed for
appeal, or (b) a claim of a pending patent application where such claim has been
pending for a period of seven years or less. If a claim of a pending patent
application that ceased to be a Valid Claim under this sub-section (b) of this
section later issues or grants as a patent within the scope of sub-section (a),
then such claim is considered to be a Valid Claim from the date of such issue or
grant.

1.59    Additional Definitions. Each of the following definitions is set forth
in the Section of this Agreement indicated below:

 

Definition

  

Section

ANDA    7.4(d) Confidential Information    6.1 Disclosing Party    6.1 Receiving
Party    6.1 Licensee    9.4(b) Licensor    9.4(b) Losses    8.1(b)

Article 2

GRANT OF LICENSE RIGHTS

2.1    License for Licensed Products.

(a)    Subject to the terms and conditions of this Agreement, RespiVert hereby
grants to Pulmatrix an exclusive license under the RespiVert Patents and
RespiVert Know-How to Develop, make, have made, use, sell, have sold, import,
offer to sell and Commercialize Licensed Products in the Field in the Territory,
with the right to sublicense. Notwithstanding the foregoing grant, RespiVert
reserves the right to use all RespiVert Patents and RespiVert Know-How to the
extent necessary solely to fulfill its obligations under this Agreement.

(b)    Pulmatrix may sublicense its rights to Licensed Product to Sublicensees
without RespiVert’s prior written approval after Pulmatrix completes a Phase I
Clinical Trial of the Licensed Product; provided, however, that any such
sublicense occurs pursuant to a written Agreement that subjects such Sublicensee
to all relevant obligations, restrictions, and limitations in this Agreement.
Pulmatrix will, within ten (10) calendar days after execution of a sublicense,
provide RespiVert with: (a) notice of each agreement with a sublicensee executed
hereunder by Pulmatrix or any of its Affiliates, (b) the name and address of
each such sublicensee, and (c) a description of the rights granted to and the
territory covered by each such sublicense. In addition, and notwithstanding the
foregoing, Pulmatrix may, without the need for approval by RespiVert, distribute
Licensed Product through a Third Party,

 

11



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

granting any necessary licenses or sublicenses using Third Party distributors.
Pulmatrix shall be jointly and severally responsible with its Sublicensees and
any delegated Affiliate for failure by its Sublicensees and any delegated
Affiliate to comply with, and Pulmatrix guarantees the compliance by each of its
Sublicensees and delegated Affiliate with, all such applicable restrictions and
limitations in accordance with the terms and conditions of this Agreement.

(c)    Pulmatrix and RespiVert may extend their rights and perform any or all of
their obligations under this Agreement, through their Affiliates.

(d)    Pulmatrix shall not permit any Sublicensees to use RespiVert Patents or
RespiVert Know-How without provisions safeguarding confidentiality which are at
least equivalent to those provided in this Agreement and Pulmatrix guarantees
the compliance by each of its Sublicensees with all such applicable provisions
safeguarding confidentiality in accordance with the terms and conditions of this
Agreement.

Article 3

DEVELOPMENT OF LICENSED PRODUCTS

3.1    Pulmatrix’s Right to Select Licensed Products. Pulmatrix shall be solely
responsible for and shall have the sole right to Develop the Licensed Product
including making all Regulatory Approval Applications and obtaining and holding
all Regulatory Approvals throughout the Territory, and shall use Commercially
Reasonable Efforts to do so.

3.2    Information Sharing.

(a)    Pulmatrix shall provide a written update at least twice per Calendar Year
regarding its Development activities, which shall include, among other things,
information related to progress, status and future plans.

(b)    Upon the reasonable request of RespiVert, Pulmatrix shall make itself and
its personnel available to discuss the aforementioned updates with RespiVert at
an in-person meeting or via telephone conference, provided that such requests
occur no more than monthly unless the parties mutually agree otherwise.

3.3    RespiVert’s Responsibilities. Pulmatrix acknowledges that RespiVert has
discontinued all work on Licensed Products. Therefore, RespiVert has no
obligation to use any efforts to assist Pulmatrix in Pulmatrix’s Development
activities relating to any Licensed Product other than RespiVert’s specific
obligations hereunder and under the Supply Agreement referred to below.
RespiVert shall provide limited consulting to Pulmatrix, as available, through
31 December 2018.

3.4    For the purpose of Development by Pulmatrix, RespiVert shall grant access
to all RespiVert Know-How available.

(a)    RespiVert shall, promptly after the Effective Date, provide access to
Pulmatrix, at RespiVert’s cost: (i) the relevant IND/CTA file or equivalent,
including requisite CMC module, and all regulatory correspondence pertaining to
the Compounds; and (ii) assay protocols; and (iii) any other Confidential
Information, particularly Know-How, that is related to the Licensed Products and
is in the possession of, or under the control of, RespiVert.

 

12



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

Article 4

COMMERCIALIZATION OF LICENSED PRODUCTS

4.1    Manufacture of Licensed Product. Pulmatrix shall be responsible for
manufacturing and supplying Licensed Products in the Territory by itself or
through a Third Party manufacturer for Commercial sale of Licensed Product
following receipt of Regulatory Approval on a country-by-country basis in the
Territory. Supplies for human Clinical Trials and related program required for
Regulatory Approvals in the Territory shall be manufactured, as needed, in
accordance with current cGMP standards.

(a) Supply of Materials.

(1)    The Parties shall negotiate an Agreement (the “Supply Agreement”)
relating to the transfer, Manufacture and supply of Compound which will include
the following terms and conditions:

 

  (A) the transfer of Compound to Pulmatrix indicated in Appendix 3 as
“Manufacturing Complete” and in quantities provided in Appendix 3, at no cost to
Pulmatrix;

 

  (B) the Manufacture and supply of Compound indicated in Appendix 3 as
“Manufacturing to be Completed” and in the quantities provided in Appendix 3, at
Manufacturing Cost plus [****];

 

  (C) the CMC and quality support and documentation necessary to label, package,
release and ship the existing inventory cGMP finished drug Product and matching
placebo vials to clinical trial sites and/or a corresponding storage and
distribution subcontractor of Pulmatrix’s choice (subject to Section 3.4(a));
and

 

  (D) the agreement of RespiVert and any other necessary Affiliate to permit
Pulmatrix to audit RespiVert or its applicable Affiliate (including Janssen)
during business hours upon reasonable notice regarding compliance with GMP
requirements during the manufacture, shipping, storage, or other handling of raw
and finished materials related to manufacture of the Licensed Products or any
component thereof.

4.2    Commercial Responsibilities. Pulmatrix agrees to use Commercially
Reasonable Efforts to Commercialize Licensed Products and to cause the
commercial launch of Licensed Products in the US and at least one EU country
within six (6) months of Regulatory Approval in each of the US or EU,
respectively.

4.3    Pulmatrix’s Marketing Obligations For Licensed Products. All business
decisions, including, without limitation, the design, sale, price and promotion
of Licensed Products under this Agreement and the decisions whether to market
any particular Licensed Product shall be within the sole discretion of
Pulmatrix.

 

13



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

4.4    Trademarks. Pulmatrix shall select its own trademarks under which it will
market the Licensed Products, and no right or license is granted to RespiVert
hereunder with respect to such trademarks.

Article 5

FINANCIALS AND REPORTING

5.1    License Fee. In partial consideration for the rights and licensed granted
by RespiVert to Pulmatrix under this Agreement, Pulmatrix shall pay $1,000,000
(one million US dollars) within thirty (30) days after the Effective Date. Such
amount shall be non-refundable and non-creditable against any further amounts
owed by Pulmatrix to RespiVert.

5.2    Development Milestone Payments. The following milestones shall become due
and payable by Pulmatrix to RespiVert when any Licensed Product hereunder first
achieves each of the following Development milestones, each of (1) through (4) a
“Milestone Event”:

(a)

 

(1)    First dosing of a patient in a Phase IIb Clinical Trial for a Licensed
Product

     $1,000,000  

(2)    First dosing of a patient in a Phase III Clinical Trial for a Licensed
Product

     [****]  

(3)    First FDA Regulatory Approval of a Licensed Product in the US for any
Indication

     [****]  

(4)    First OUS Regulatory Approval of a Licensed Product for any Indication

     [****]  

(b) All Development Milestone Payments in respect to each Licensed Product are
cumulative such that once a given milestone is achieved all of the preceding
Development Milestone Payments will become due unless they have been paid, with
the exception of Milestone Events (3) and (4) that must be achieved
independently for the Milestone Payment to be due for each. For the avoidance of
doubt, if FDA regulatory approval is achieved based on Phase II Clinical Trial
results, milestones payments under Section 5.2(a)(3) will be payable upon such
regulatory approval. Additionally, for the avoidance of doubt, if a Licensed
Product is dropped and another pursued, no milestone will be due a second time.

5.3    Commercial Milestone Payments. In addition to any other payments stated
in this Article 5, Pulmatrix shall make the following Commercial milestone
payments to RespiVert, each (a) through (c) a “Milestone Event”:

 

(a)    First Calendar Year in which annual worldwide Net Sales of all Licensed
Products exceed [****]

     [****]  

(b)    First Calendar Year in which annual worldwide Net Sales of all Licensed
Products exceed [****]

     [****]  

(c)    First Calendar Year in which annual worldwide Net Sales of all Licensed
Products exceed [****]

   $ 80,000,000  

 

14



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

5.4    Milestone Payments are payable only once upon the initial achievement of
the associated Milestone Event. Pulmatrix shall promptly provide RespiVert with
written notice upon the achievement of each of the Milestone Events and will pay
each associated Milestone Payment within ten (10) days after achievement of the
Milestone Event in the case of Milestone Events in Section 5.2 and within
forty-five (45) Business Days of the end of the Calendar Quarter in the case of
Milestone Events in Section 5.3. If more than one Milestone Event occurs in the
same Calendar Year, then Pulmatrix will need to pay the milestone amount for
each of the milestone events in such Calendar Year. For example, if in a
Calendar Year the Net Sales have increased from $400,000,000 to $1,000,000,000
then Pulmatrix would make a milestone payment to RespiVert of [****]. If
RespiVert believes any milestone payment is due in spite of not having received
notice from Pulmatrix, it will so notify Pulmatrix and provide to Pulmatrix the
data and information supporting its belief. Pulmatrix will have 30 days after
receipt of the data and information from RespiVert to address RespiVert’s
notification. If upon receipt of Pulmatrix’s answer to RespiVert’s notification,
RespiVert still believes such milestone payment is due it may use the procedure
set forth in section 11.1 to resolve the issue.

5.5    Royalty Rate for Licensed Products Developed and Commercialized by
Pulmatrix. Pulmatrix will pay RespiVert royalties on aggregate Net Sales by
Pulmatrix or its Related Parties (including Sublicensees) of all Products in
each Calendar Year as set forth below.

 

(1) For aggregate Net Sales in a Calendar Year of all Licensed Products less
than or equal to [****]

     6 % 

(2) For aggregate Net Sales in a Calendar Year of all Licensed Products greater
than [****]and less than or equal to [****]

     8 % 

(3) For aggregate Net Sales in a Calendar Year of all Licensed Products greater
than [****]

     10 % 

5.6    Third Party Licenses. In the event that Pulmatrix requires a license from
a Third Party to Develop and/or Commercialize a Licensed Product, Pulmatrix
shall be entitled to set off any royalties paid under such a Third Party license
against royalties payable to RespiVert under this Agreement. However, royalties
payable to RespiVert shall not be reduced more than fifty percent (50%).

5.7    Currency Restrictions. Except as herein provided in this Article 5, all
royalties shall be paid in US dollars. If, at any time, legal restrictions
prevent the prompt remittance of part of or all of the royalties with respect to
any country where Licensed Products are sold, Pulmatrix shall have the right and
option to make such payments by depositing the amount thereof in local currency
to RespiVert’s accounts in a bank or depository in such country.

 

15



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

5.8    Royalty Period. The royalty payments set forth in Section 5.5 above shall
be payable for each Licensed Product on a product-by-product and
country-by-country basis from the date of First Commercial Sale of such Licensed
Product in such country until the later of: (a) ten (10) years from the date of
First Commercial Sale of a Licensed Product in such country; (b) until the last
to expire of any Valid Patent Claim of the RespiVert Patent rights and, but for
the licenses granted herein, would be infringed by such sale of such Licensed
Product; or (c) expiration of Regulatory Exclusivity granted by a Regulatory
Authority. Once Pulmatrix has paid RespiVert for the full term of the periods of
time set forth in (a), (b), and (c) above for a Licensed Product on a
country-by- country basis, it shall have a perpetual, irrevocable, paid up, no
fee, exclusive royalty-free license pursuant to Sections 2.1 and 2.1 under
RespiVert Know-How.

5.9    Additional Sublicensing Compensation. In the event that Pulmatrix grants
an exclusive sublicense under Section 2.1(b) prior to the start of a Phase 3
trial then, in addition to the Milestone Payments and Royalties due under
Sections 5.2, 5.3, and 5.5, Pulmatrix shall also pay RespiVert [****]of all
compensation received from its sublicensee that are incremental to any Milestone
payment that may still be due or has already been paid by Pulmatrix prior to the
grant of such sublicense. In the event that Pulmatrix grants an exclusive
sublicense under Section 2.1(b) for an oncology Indication at any time then, in
addition to the Milestone payments and Royalties due under Sections 5.1, 5.2,
5.3 and 5.5, Pulmatrix shall also pay RespiVert [****] of all compensation
received from its sublicensee that are incremental to any Milestone payment that
may still be due or has already been paid by Pulmatrix prior to the grant of
such sublicense.

5.10    Mode of Payment. Except as provided in Section 5.7, all payments to be
made by Pulmatrix to RespiVert under this Agreement shall be made in US Dollars
and shall be paid by bank wire transfer in immediately available funds to such
bank account in the United States or elsewhere as may be designated in writing
by RespiVert from time to time.

5.11    Quarterly Royalty Reports. Pulmatrix shall promptly provide RespiVert
with written notice upon the achievement of each of the Milestone Events listed
in Sections 5.2 and 5.3. During the term of this Agreement following the First
Commercial Sale of a Product in any country, Pulmatrix shall furnish to
RespiVert a quarterly written report, as of the end of each Calendar Quarter,
showing (i) the Net Sales of each Product in each country in the world during
the reporting period; (ii) the royalties payable under this Agreement on account
of those Net Sales and the basis for calculating those royalties; and (iii) the
exchange rates and other methodology used in converting into U.S. Dollars, from
the currencies in which sales were made, any payments due which are based on Net
Sales. Pulmatrix will provide such reports to RespiVert no later than the
thirtieth (30th) day following the last day of each Calendar Quarter. Royalties
shown by each royalty report to have accrued during the Calendar Quarter are due
and payable to RespiVert on the thirtieth (30th) day following the end of such
Calendar Quarter. Pulmatrix will keep complete and accurate records in
sufficient detail to enable the royalties payable to be determined and the
information provided to be verified by RespiVert’s accounting firm pursuant to
Section 5.12.

5.12    Currency Conversion. With respect to Net Sales of Licensed Product in a
currency other than U.S. Dollar, such amounts and the amounts payable shall be
expressed in their U.S. Dollar equivalent calculated using the following
methodology:

 

16



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

For the upcoming calendar year, RespiVert shall provide: 1) a Currency Hedge
Rate(s) to be used for the local currency of each country of the Territory and
2) the details of such Currency Hedge Rate(s) in writing to Pulmatrix not later
than ten business days after the Currency Hedge Rate(s) are available from the
GTSC or its Affiliates, which is customarily at the end of October. Such
Currency Hedge Rate(s) will remain constant throughout the upcoming calendar
year. Pulmatrix shall use the Currency Hedge Rate(s) to convert Net Sales to
U.S. Dollars for the purpose of calculating royalties and commercial milestones.

5.13    Net Sales and Royalty Forecasts. Beginning with the Calendar Quarter
prior to which First Commercial Sale is expected to occur for each Licensed
Product and for so long as Pulmatrix is required to make royalty payments to
RespiVert in respect to such Licensed Product, Pulmatrix shall provide RespiVert
with non-binding estimated twelve month rolling forecasts and royalty payments,
updated on a Calendar Quarter basis, of aggregated Net Sales of each Licensed
Product forecasted to be sold in the Territory. Such information shall be
provided for informational purposes only. Such estimates shall be consistent, to
the extent possible, with the information Pulmatrix uses for its own internal
planning purposes and Pulmatrix shall respond to Respivert’s reasonable
questions regarding such information.

5.14    Audit. Pulmatrix shall maintain complete and accurate Financial Records
of the sales of Licensed Products and calculation of corresponding royalties in
sufficient detail to permit RespiVert to confirm the accuracy of Pulmatrix’s
Financial records related to the royalty calculations and calculation of Net
Sales. Financial Records under this Agreement shall be open during reasonable
business hours upon reasonable advance notice for a period of four (4) Calendar
Years. for examination. Upon the written request of RespiVert but not more often
than once each year, at RespiVert’s expense, Pulmatrix shall permit an
independent public accounting firm of national prominence selected by RespiVert
and acceptable to Pulmatrix to have access during normal business hours upon
reasonable advance notice to those records of Pulmatrix as may be reasonably
necessary for the sole purpose of verifying the accuracy of the Net Sales
report, the royalty calculation and Sales Milestones conducted by Pulmatrix
pursuant to this Agreement.

(a)    Pulmatrix shall include in each sublicense or Commercialization Agreement
entered into by it pursuant to this Agreement, a provision requiring, among
others, the Sublicensee or Commercialization partner to keep and maintain
adequate financial records pursuant to such sublicense or Commercialization
Agreement and to grant access to such records by the aforementioned independent
public accountant for the reasons specified in this Agreement.

(b)    The report prepared by such independent public accounting firm, a copy of
which shall be sent or otherwise provided to Pulmatrix by such independent
public accountant at the same time as it is sent or otherwise provided to
RespiVert, shall contain the conclusions of such independent public accountant
regarding the audit and will specify whether the amounts paid to RespiVert
pursuant thereto were correct or, if incorrect, the amount of any underpayment
or overpayment, and the basis for such finding.

(c)    If such independent public accounting firm’s report shows any
underpayment, Pulmatrix shall remit or shall cause its Sublicensees or
Commercialization partners to remit to RespiVert within 30 days after
Pulmatrix’s receipt of such report, (i) the amount of such underpayment with
interest due and (ii) if such underpayment exceeds five percent (5%) of the
total amount owed for the Calendar Year then being audited, the reasonable and
necessary fees and expenses of such independent

 

17



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

public accountant performing the audit, subject to reasonable substantiation
thereof. If such independent public accounting firm’s report shows any
overpayment, Pulmatrix shall receive a credit equal to such overpayment against
the royalty otherwise payable to RespiVert.

5.15    Interest Due. In case of any delay in payment by Pulmatrix to RespiVert
not resulting from Force Majeure (as described in Section 12.7), interest at the
annual rate of: one- twelfth (1/12) of the Prime Rate (as reported by JP Morgan
Chase & Co.) plus three percent (3%), assessed from the due date of the payment
shall be due from Pulmatrix.

5.16    Tax Withholding.

(a)    Pulmatrix will make all payments to RespiVert under this Agreement
without deduction or withholding for Taxes except to the extent that any such
deduction or withholding is required by law in effect at the time of payment.

(b)    Any tax required to be withheld on amounts payable under this Agreement
will be paid by Pulmatrix on behalf of RespiVert to the appropriate governmental
authority, and Pulmatrix will furnish RespiVert with proof of payment of such
tax.

(c)    Pulmatrix and RespiVert will cooperate with respect to all documentation
required by any taxing authority or reasonably requested by Pulmatrix to secure
a reduction in the rate of applicable withholding Taxes.

(d)    If Pulmatrix had a duty to withhold Taxes in connection with any payment
it made to RespiVert under this Agreement but Pulmatrix failed to withhold, and
such Taxes were assessed against and paid by Pulmatrix, then RespiVert will
indemnify and hold harmless Pulmatrix from and against such Taxes (including
interest). If Pulmatrix makes a claim under this Section (d), it will comply
with the obligations imposed by Section 5.16(b) as if Pulmatrix had withheld
Taxes from a payment to RespiVert.

(e)    All amounts in this Agreement are stated to be exclusive of VAT and other
sales, use or indirect Taxes, which may be due on any invoice. If any such Taxes
are payable on the payments under this Agreement (including for the avoidance of
doubt any payments in kind whether for the grant of the licences hereunder or
otherwise) then Pulmatrix shall be responsible for the payment of such taxes to
RespiVert following receipt of a valid tax invoice from RespiVert.

Article 6

CONFIDENTIALITY

6.1    Confidentiality Obligations. The Parties agree that, for the term of this
Agreement and for five (5) years thereafter, either Party that receives
Information (a “Receiving Party”) and other confidential and proprietary
information and materials furnished to it by the other Party (a “Disclosing
Party”) pursuant to this Agreement or any Information developed during the term
of this Agreement (collectively “Confidential Information”), shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose (except as expressly permitted hereunder) such Confidential
Information, except to the extent that it can be established by the Receiving
Party that such Confidential Information: (a) was already known to the Receiving
Party, other than under an obligation of confidentiality from the Disclosing
Party; (b) was generally

 

18



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

available to the public or otherwise part of the public domain at the time of
its disclosure to the Receiving Party; (c) became generally available to the
public or otherwise part of the public domain after its disclosure which was
other than through any act or omission of the Receiving Party in breach of this
Agreement; (d) was subsequently lawfully disclosed to the Receiving Party by a
Third Party; (e) can be shown by written records to have been independently
developed by the Receiving Party without reference to the Confidential
Information received from the Disclosing Party and without breach of any of the
provisions of this Agreement; or (f) is information that the Disclosing Party
has specifically agreed in writing that the Receiving Party may disclose.

6.2    Written Assurances and Permitted Uses of Confidential Information.

(a)    Each Party shall inform its employees and consultants who perform work
under this Agreement of the obligations of confidentiality specified in
Section 6.1, and all such persons shall be bound by obligations of
confidentiality substantially similar to those set forth herein.

(b)    The Receiving Party may disclose Confidential Information to the extent
the Receiving Party is compelled to disclose such information by a court or
other tribunal of competent jurisdiction, provided, however, that in such case
the Receiving Party shall give prompt notice to the Disclosing Party so that the
Disclosing Party may seek a protective order or other remedy from said court or
tribunal. In any event, the Receiving Party shall disclose only that portion of
the Confidential Information that, in the opinion of its legal counsel, is
legally required to be disclosed and will exercise reasonable efforts to ensure
that any such information so disclosed will be accorded confidential treatment
by said court or tribunal.

(c)    To the extent it is reasonably necessary or appropriate to fulfill its
obligations and exercise its rights under this Agreement, either Party may
disclose Confidential Information to its Affiliates and sublicensees (including
potential sublicensees) on a need-to-know basis on condition that such
Affiliates and sublicensees agree to keep the Confidential Information
confidential for the same time periods and to the same extent as such Party is
required to keep the Confidential Information confidential under this Agreement,
and to any regulatory authorities to the extent reasonably necessary to obtain
Regulatory Approval.

(d)    To the extent that disclosure of RespiVert Confidential Information is to
consultants, contract research organizations, potential clinical trial sites,
clinical trial sites, clinical investigators, subcontractors of any of the
foregoing and any other necessary Third Parties who are or are anticipated to
become directly involved in the design and conduct of a Clinical Trial, the data
safety monitoring and advisory board relating to such Clinical Trial, and
regulatory agencies such as the FDA, EMA or other health authorities working
with the sponsor of such Clinical Trial, Pulmatrix shall use Commercially
Reasonable Efforts to obtain a confidentiality period of five (5) years
following the expiration or earlier termination of any consultancy Agreement,
confidential disclosure Agreement, clinical trial Agreement or any other
Agreement necessary for the design and conduct of a Clinical Trial and analysis
and interpretation of data obtained in such Clinical Trial.

(e)    The existence and the terms and conditions of this Agreement that the
Parties have not specifically agreed to disclose pursuant to this Section 6.2
shall be treated by each Party as Confidential Information of the other Party.

6.3    Publication. Each Party shall submit any proposed scientific publication
containing Confidential Information of the other Party relating to its
Development and/or Commercialization

 

19



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

activities relating to Licensed Products at least thirty (30) days in advance of
submission of an abstract of a proposed publication, if any, and again at least
thirty (30) days in advance of submission of the scientific publication, to
allow such other Party to review such planned public disclosure, extendable by
another thirty (30) days upon request to permit a Party to prepare and file for
additional patent protection before any such public disclosure. The reviewing
Party will promptly review such publication and make any objections that it may
have to the publication of the Confidential Information contained therein.
Should the reviewing Party make an objection to the publication of the
Confidential Information or require its modification, then the Parties will
discuss the merits of publishing and any such modifications; provided, however,
that in any case, no publication of Confidential Information of the other Party
shall take place under this Section without the other Party’s prior written
approval thereof or unless the obligations of confidentiality as to such
Confidential Information shall be waived or disclosure of Confidential
Information of the other Party is authorized under this Article 6.

6.4    Publication of Clinical Trial Results. In connection with the licenses
hereunder, RespiVert agrees that it will, and it will cause any of its
Affiliates to agree to, permit Pulmatrix and its Affiliates to register and
publish Development data as required by law or industry best practices, and
otherwise comply with all terms therein, notwithstanding the provisions of
Sections 6.1 and 6.3.

6.5    Public Announcements. A press release, deemed agreed upon by the Parties,
is attached to this Agreement as Appendix 2. Neither Party shall originate any
publicity, news release or public announcements, written or oral, whether to the
public or press, stockholders or otherwise, relating to this Agreement,
including its existence, the subject matter to which it relates, performance
under it or any of its terms, to any amendment hereto or performances hereunder
without the prior written consent of the other Party, save only such
announcements that are required by law to be made or that are otherwise agreed
to by the Parties. Such announcements shall be brief and factual. If a Party
decides to make an announcement required by law, it shall give the other Party
at least five (5) business days advance notice, where possible, of the text of
the announcement so that the other Party shall have an opportunity to comment
upon the announcement. To the extent that the receiving Party reasonably
requests the deletion of any information in the materials, the disclosing Party
shall delete such information unless, in the opinion of the disclosing Party’s
legal counsel, such Confidential Information is legally required to be fully
disclosed.

Article 7

PATENTS AND INTELLECTUAL PROPERTY

7.1    Improvements. Improvements, and any Patents relating to any Improvements,
by Pulmatrix or its sublicensees are prohibited under this Agreement without the
prior written consent of RespiVert.

7.2    Ownership; Inventions. Pulmatrix shall own and retain all rights, title,
and interest in and to inventions created by Pulmatrix after the Effective Date.
RespiVert shall have no license, right, or interest whatsoever in or to any and
all such Pulmatrix inventions, except as expressly set forth in this Agreement.

 

20



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

7.3    RespiVert Patent Prosecution and Maintenance. During the term of the
Agreement, Pulmatrix shall, through counsel mutually agreed by the Parties and,
at Pulmatrix’s expense, prepare, file, prosecute and maintain RespiVert Patents.
Pulmatrix will, directly or via its counsel, consult with RespiVert and keep
RespiVert informed of all material matters relating to the preparation, filing,
prosecution and maintenance of RespiVert Patents including copying RespiVert on
all correspondence sent to and received from every patent office in every
jurisdiction that relates to RespiVert Patents. Notwithstanding the foregoing,
Pulmatrix shall have the option to abandon the prosecution of individual
RespiVert Patents upon not less than thirty (30) days’ notice to RespiVert, at
which point RespiVert shall have the right to prepare, file, prosecute and
maintain such abandoned RespiVert Patent as RespiVert’s expense, and Pulmatrix
shall cooperate with RespiVert as reasonably necessary to facilitate a smooth
transition of such activities.

7.4    Infringement.

(a)    Notice. If the development, manufacture, use, sale, offer to sell,
importation, or any other commercialization of any Licensed Product results in a
claim or a threatened claim by a Third Party against a Party hereto for patent
infringement or for inducing or contributing to patent infringement
(“Infringement Claim”), the Party first having notice of an Infringement Claim
shall promptly notify the other in writing. The notice shall set forth the facts
of the Infringement Claim in reasonable detail.

(b)    Defense. Pulmatrix will have the right, but not the obligation, to defend
any suit resulting from an Infringement Claim at its expense. RespiVert will
cooperate and assist Pulmatrix in any such litigation at Pulmatrix’s expense.
RespiVert may participate in, but not control, the defense of any such matter
with counsel of its choice at its own expense.

(c)    Settlement. In the event that the development, manufacture, use, sale,
offer for sale, importation, or any other commercialization of the Licensed
Product in a country would infringe a Third Party Patent and a license to such
Third Party Patent is available, and Pulmatrix in its sole discretion seeks such
a license, the Parties agree:

 

  (i) Pulmatrix shall be responsible for all costs associated with acquiring
such Third Party license; and

 

  (ii) Pulmatrix shall use Commercially Reasonable Efforts to obtain required
licenses under the Third Party Patents. For the avoidance of doubt, Pulmatrix
shall have sole discretion to determine whether any offered terms of such Third
Party license are commercially reasonable and whether to enter into such a Third
Party license.

(d)    ANDA Notices. RespiVert shall inform Pulmatrix of any certification
regarding any RespiVert Patent Rights it has received pursuant to either 21
U.S.C. §§355(j) or its successor provisions or any similar provisions in a
country in the Territory other than the United States and shall provide
Pulmatrix with a copy of the certification within ten days of receipt.

 

  (i) Pulmatrix shall have the first right, but not the obligation, to bring
infringement proceedings in connection with the matters described in the
preceding subsections of this Section. If Pulmatrix decides not to bring
infringement proceedings against the entity making such a certification,
Pulmatrix shall give notice to RespiVert of its decision not to bring suit
within twenty-one (21) days after receipt of notice of such certification.

 

21



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

  (ii) RespiVert may then, but is not required to, bring suit against the party
that filed the certification.

 

  (iii) Any suit shall either be in the name of Pulmatrix or in the name of
RespiVert, or jointly in the name of Pulmatrix and RespiVert, as may be required
to effectively institute and maintain such suit. Each Party hereby agrees to be
named a party to and to join such suit, at the other Party’s expense, if needed
to institute or maintain such suit.

 

  (iv) For purposes of this Section, the Parties agree to execute the legal
papers necessary for the prosecution of any such suit as may be reasonably
needed.

(e)    Each Party shall promptly give the other Party notice of (i) any
infringement of a RespiVert Patent or (ii) any misappropriation or misuse of
RespiVert Know-How, that may come to a Party’s attention. With respect to
infringement of the RespiVert Patents or misappropriation of the RespiVert
Know-How that is not covered under subsection (d) of this Section 7.3, Pulmatrix
shall have the first right but not the obligation, to initiate and prosecute any
such legal action at its own expense and in the name of RespiVert and Pulmatrix
(or just RespiVert or just Pulmatrix if the laws of the jurisdiction so
dictate). Pulmatrix shall promptly inform RespiVert if it elects not to exercise
that right with respect to RespiVert Patent Rights and RespiVert shall
thereafter have the right at its sole cost to initiate and prosecute such action
in the name of Pulmatrix and, if necessary, RespiVert. Each Party shall have the
right to be represented by counsel of its own choice and at its own expense.
Irrespective of which Party prosecutes the action, it shall keep the other Party
reasonably informed of strategic decisions and shall consider comments furnished
by the other Party in good faith.

7.5    Patent Term Extensions. RespiVert hereby authorizes Pulmatrix to
(a) provide in any NDA a list of patents which includes RespiVert Patents that
relate to such Product and such other information as Pulmatrix believes is
appropriate; (b) commence suit for infringement of RespiVert Patents under §
271(e) (2) of Title 35 of the United States Code; and (c) exercise any rights
that may be exercisable by RespiVert as patent owner under the Act, including
without limitation, applying for an extension of the term of any patent included
in RespiVert Patents. In the event that applicable law in any country provides
for the extension of the term of any patent included among RespiVert Patents,
such as under the Act, the Supplementary Certificate of Protection of the Member
States of the European Union and other similar measures in any other country,
RespiVert shall apply for and use its reasonable efforts to obtain such an
extension or, should the law require Pulmatrix to so apply, RespiVert hereby
gives permission to Pulmatrix to do so. Pulmatrix and RespiVert agree to
cooperate with one another in obtaining such extension. RespiVert agrees to
cooperate with Pulmatrix or its sublicensee, as applicable, in the exercise of
the authorization granted herein and shall execute such documents and take such
additional action as Pulmatrix may reasonably request in connection therewith,
including, if necessary, permitting itself to be joined as a Party in any suit
for infringement brought by Pulmatrix hereunder.

7.6    Validity of Licensed Patents. In the event that a declaratory judgment
action alleging invalidity of any of the RespiVert Patents is brought against
either Party, Pulmatrix shall have the right, but not the obligation, to assume
the sole defense of the action at its own expense.

 

22



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

Pulmatrix shall keep RespiVert informed of the progress of any such declaratory
judgment action that it defends and will consider comments furnished by
RespiVert in good faith. If Pulmatrix elects not to assume such defense,
RespiVert may assume sole defense at its own expense.

7.7    Recovery. In the event of any monetary recovery in any infringement
litigation under this Article 7, regardless of which Party prosecutes the
claim(s), all such monetary recovery will be paid first to compensate the Party
or Parties prosecuting the claim(s) for its or their reasonable attorney’s fees
and documented out-of-pocket costs, and then any remainder will be allocated as
follows: (i) if the monetary recovery is based upon Pulmatrix’s lost profits,
then the recovery shall be treated as Net Sales for purposes of any payments
owed to RespiVert under Sections 5.3 and 5.5; or (ii) if the recovery is based
upon the allocation of a reasonable royalty, or on any other basis, then the
Party that initiated and litigated the action shall receive 75% of such
recovery, and the remaining 25% shall be allocated to the other Party, and none
of the recovered amounts will be counted as Net Sales.

Article 8

INDEMNIFICATION AND INSURANCE

8.1    Indemnification.

(a)    RespiVert agrees to indemnify, defend and hold Pulmatrix and its
Affiliates harmless against any action, claims, damages, injuries, losses, costs
and expenses (including reasonable attorney’s fees and disbursements) arising
from or alleged or claimed to arise from personal injury, death or property
sustained by any person resulting from any intentionally wrongful act or
omission or gross negligence or sole negligence arising after the Effective Date
of RespiVert or its employees or agents for any material breach by RespiVert or
its Affiliates of RespiVert’s obligations under this Agreement. For the
avoidance of doubt, this obligation includes indemnification for any materials
that cause injury to any person that are transferred to Pulmatrix by RespiVert
or its Affiliates, regardless of the time of manufacture.

(b)    Pulmatrix shall indemnify, defend and hold RespiVert, and their agents,
employees and directors (“RespiVert Indemnitees”) harmless from and against any
and all liability, damage, claim, loss, cost or expense, including reasonable
attorneys’ fees, including any claim of patent infringement (“Losses”),
resulting directly from the manufacture, use, handling, storage, sale or other
disposition of Licensed Products by Pulmatrix or its Sublicensees, distributors
and agents, except to the extent such Losses result from the gross negligence or
willful misconduct of the RespiVert Indemnitees.

(c)    Except as provided in Section 8.1(a), Pulmatrix agrees to indemnify,
defend and hold RespiVert and its Affiliates harmless against any action,
claims, damages, injuries, losses, costs and expenses, including reasonable
attorney’s fees and disbursements, arising from or alleged or claimed to arise
from personal injury, death or property sustained by any person, except to the
extent resulting from any intentionally wrongful act or omission or gross
negligence or sole negligence of RespiVert, its Affiliates, or their employees
or agents, or any material breach by Pulmatrix of its obligations under this
Agreement.

8.2    Indemnification Procedure. Upon the assertion of any such claim or suit,
the indemnitee shall promptly notify the indemnitor thereof and shall permit the
indemnitor to assume

 

23



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

direction and control of the defense of the claim (including the right to settle
the claim solely for monetary consideration) and shall cooperate as requested
(at the expense of indemnitor) in the defense of the claim. The Indemnitee shall
not settle any such claim or suit without the prior written consent of the
indemnitor, unless they shall have first waived their rights to indemnification
hereunder.

8.3    Insurance. Beginning no later than the First Commercial Sale, Pulmatrix
shall maintain commercial general liability insurance including coverage for
product liability in amounts not less than [****]per occurrence an annual
aggregate and naming RespiVert as additional insured. Such insurance shall
include worldwide coverage. During any clinical trials Pulmatrix shall maintain
clinical trial insurance fully compliant with regulations in those territories
where clinical trials are conducted. All insurance companies must be rated A or
better in the most recent A.M. Best’s Rating Guide. The minimum amounts of
insurance shall not be construed to create a limit of Pulmatrix liability with
respect to its indemnification under this Agreement, provided that Pulmatrix’s
liability will be limited in all respects under this Agreement as set forth in
Section 8.4. Pulmatrix shall provide RespiVert with written evidence of such
insurance upon request and shall provide RespiVert with thirty (30) days prior
written notice in the event of cancellation. Pulmatrix shall maintain such
commercial general liability insurance including product liability insurance
during the period of commercialization and for a period of not less than five
years thereafter.

8.4    Limitations on Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER FOR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES ARISING IN CONNECTION WITH THIS AGREEMENT, INCLUDING ANY LOSS
OF PROFITS, REVENUE AND EXPECTED SAVINGS, WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES SUFFERED BY THE OTHER PARTY HOWEVER
CAUSED. This Section will not apply to any breach of Article 6 nor to any
indemnification owed Licensor RespiVert for personal injury under
Section 8.1(c).

Article 9

TERM AND TERMINATION

9.1    Term. This Agreement shall commence on the Effective Date and shall
remain in effect until the expiration of Pulmatrix’s obligation to pay royalties
for all Licensed Products, unless earlier terminated as provided in this Article
9.

9.2    Termination of this Agreement by Pulmatrix for any Reason. Pulmatrix may
terminate this Agreement for any reason upon one hundred twenty (120) days
advance written notice to RespiVert. In such case, Pulmatrix shall pay to
RespiVert within thirty (30) days of such termination: (i) any outstanding fees
and expenses including non-cancellable amounts incurred and due to RespiVert for
any services rendered up to the date of termination; (ii) all reasonable direct
costs including any non-cancellable amounts incurred by RespiVert to complete
activities associated with such termination; and any payments which have accrued
and become payable under Section 5 and Pulmatrix shall also be subject to the
provisions of Section 9.5 herein.

9.3    Termination for Breach. The failure by a Party to comply with any of the
material obligations contained in this Agreement shall entitle the other Party
to give notice to have the default cured or terminate this Agreement if such
failure is not subject to cure. If such default is not cured within sixty
(60) days after the receipt of such notice, or if by its nature such default

 

24



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

could not be cured within sixty (60) days, the notifying Party shall be
entitled, without prejudice to any of its other rights conferred on it by this
Agreement, and in addition to any other remedies that may be available to it, to
terminate this Agreement. Pulmatrix’s failure to maintain a Licensed Product in
Active Development or failure to engage in Active Development or use
Commercially Reasonable Efforts to Develop or Commercialize the Licensed Product
pursuant to this Agreement shall constitute a material breach of this Agreement,
provided, however, that in the event of a good faith dispute with respect to the
existence of a material breach or cure thereof, the sixty (60) day cure period
shall be tolled until such time as the dispute is resolved pursuant to Article
11 herein and any cure required by such resolution has not been timely
completed.

9.4    Termination / Attempted Termination for Bankruptcy or Insolvency.

(a)    By Pulmatrix. If (i) Pulmatrix makes any general assignment for the
benefit of its creditors; (ii) a petition is filed by or against Pulmatrix, or
any proceeding is initiated against Pulmatrix as a debtor, under any bankruptcy
or insolvency law; (iii) Pulmatrix petitions for or acquiesces to the
appointment of any receiver, trustee, or any similar officer to take possession,
custody, or control of all or any part of Pulmatrix’s assets or property; or
(iv) Pulmatrix commences under the laws of any jurisdiction any proceeding
involving its insolvency, bankruptcy, reorganization, adjustment of debt,
dissolution, liquidation or any other similar proceeding for the release of
financially distressed debtors, or becomes a party to any proceeding or action
of the type described above, Pulmatrix shall provide immediate written notice
thereof to RespiVert and RespiVert may terminate this Agreement in its entirety
(including the licenses granted herein) on or after the receipt of such written
notice and Pulmatrix shall also be subject to the provisions of Section 9.5
herein.

(b)    All rights and licenses granted by RespiVert (“Licensor”) or any other
applicable successor licensor under or pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of Title 11, U.S. Code
(the “Bankruptcy Code”), licenses of rights to “intellectual property” as
defined in the Bankruptcy Code. The Parties agree that Pulmatrix (“Licensee”)
and its Affiliates and any sublicensees, shall retain and may fully exercise and
enforce all of its respective rights and elections under the Bankruptcy Code,
including in the event any proceeding shall be instituted by or against Licensor
seeking to adjudicate Licensor as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of Licensor or Licensor’s debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking an
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for Licensor or any substantial part of Licensor’s property, or
Licensor shall take any action to authorize any of the foregoing actions (each a
“Proceeding” for this Section 9.4(b)).

Licensor hereby agrees that in the event of any such Proceeding during the term
of this Agreement, and anytime thereafter with respect to the irrevocable
license to Licensor’s Know-How under Section 5.8, to create and provide current
copies to Licensee or, if not amenable to copying, detailed descriptions or
other appropriate embodiments, of all such intellectual property. In any event,
Licensee will have (x) the right to a complete duplicate of (or complete access
to, as appropriate) all intellectual property (as defined in the Bankruptcy
Code) and embodiments of intellectual property, which shall be promptly
delivered to Licensee upon any rejection of this Agreement by or on behalf of
Licensor, upon written request therefor by Licensee; and (y) the right to
continue to commercialize the Licensed Products using Licensor’s Patent Rights
and Know-How granted under this Agreement, and all versions and derivatives
thereof to which Licensee would otherwise have been entitled under this
Agreement, in accordance with the terms and conditions of this Agreement.

 

25



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

All rights, powers, and remedies of each licensee provided under this
Section 9.4 are in addition to and not in substitution for any and all other
rights, powers, and remedies now or hereafter existing at law or in equity in
the event of any such commencement of a bankruptcy proceeding by or against the
applicable licensor.

9.5    Effect of Termination. In the event of termination by Pulmatrix under
Section 9.2 or by RespiVert under Section 9.3 or 9.4(a): (i) all rights licensed
herein shall revert to RespiVert; (ii) Pulmatrix shall, at its own expense,
promptly provide RespiVert with all inventory, data (including clinical data)
and results pertaining to Licensed Products; (iii) Pulmatrix will, at its own
expense, promptly assign or transfer to RespiVert all trademarks and trademark
applications (notwithstanding Section 4.4 herein), filings with regulatory
authorities concerning Licensed Products, including, without limitation,
Regulatory Approval Applications upon receipt of payment from RespiVert equal to
the costs incurred for such filings on country-by-country basis; (iv) at
Respivert’s sole discretion, Pulmatrix shall provide RespiVert with its
requirements (to the extent of quantities on hand) at Pulmatrix’s reasonable
cost, or as to which Pulmatrix has the right to acquire upon reimbursement or
pre-payment at RespiVert’s sole cost) of Licensed Product, for a period of time,
not to exceed six (6) months, reasonably sufficient for RespiVert to find an
acceptable (at RespiVert’s sole discretion) alternative source of both clinical
and Commercial supply of Licensed Product; and (v) Pulmatrix shall grant
RespiVert a worldwide license in the Field to (a) all data related to the
Compounds that it possesses and that has been developed under this Agreement,
and (b) any Pulmatrix Patents and Pulmatrix Know-How that, respectively, cover
or are directed to the Licensed Products that are Developed under this
Agreement, but expressly excluding Pulmatrix’s iSPERSETM technology and any such
Pulmatrix Patents and Know-How that relate thereto, and expressly excluding any
other Pulmatrix technology and intellectual property rights existing before the
Effective Date. In the event of such termination under this Section 9.5,
Pulmatrix also agrees to negotiate in good faith with RespiVert regarding a
royalty-bearing worldwide license of rights in the Field to use Pulmatrix’s
technology and intellectual property rights, including any of the expressly
excluded rights set forth above in Section 9.5(v)(b), solely as directly related
to the Licensed Products and as necessary for RespiVert to commercialize the
Licensed Products.

9.6    No Waiver. The right of a Party to terminate this Agreement, as provided
in this Article 9, shall not be affected in any way by its waiver or failure to
take action with respect to any prior default.

9.7    Consequences of Termination. Except as otherwise provided herein
(including without limitation the irrevocable license to Pulmatrix under
Section 5.8), upon termination of this Agreement by Pulmatrix under Section 9.2,
or by RespiVert under Section 9.3 or 9.4(a), all remaining records and materials
in Pulmatrix’s possession or control containing RespiVert’s Confidential
Information, shall promptly be returned to RespiVert. Upon such termination, one
copy of such records may be retained by legal counsel for Pulmatrix.

9.8    Survival of Obligations. The termination or expiration of this Agreement
shall not relieve the Parties of any obligations accruing prior to such
termination, and any such termination shall be without prejudice to the rights
of either Party against the other. The provisions of Sections 2.1 (except in the
case of termination by RespiVert under Section 9.3 or 9.4), Section 5.8 (license
to RespiVert Know-How), Article 6, Article 8, this Section 9.8, Article 11, and
Article 12 shall survive any termination of this Agreement.

 

26



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

9.9    Termination Not Sole Remedy. Except as set forth in Section 9.3,
termination is not the sole remedy under this Agreement and, whether or not
termination is effected, all other remedies will remain available except as
agreed to otherwise herein.

Article 10

REPRESENTATIONS AND WARRANTIES

10.1    Authority. Each Party represents and warrants that as of the Effective
Date, it has the full right, power and authority to enter into this Agreement
and that this Agreement has been duly executed by such Party and constitutes a
legal, valid and binding obligation of such Party, enforceable in accordance
with its terms.

10.2    No Conflicts. Each Party represents and warrants that the execution,
delivery and performance of this Agreement by such Party does not conflict with
any Agreement, instrument or understanding, oral or written, to which it is a
party or by which it is bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

10.3    No Existing Third Party Rights. Each Party represents and warrants that
it has not, and during the term of the Agreement will not, grant any right to
any Third Party relating to its respective technology in the Field which would
conflict with the rights granted to the other Party hereunder.

10.4    Control of Know-How. RespiVert and Pulmatrix each represent and warrant
that it owns or Controls all of the rights, title and interest in and to the
RespiVert Know-How and the Pulmatrix Know-How, respectively.

10.5    Intellectual Property Representations by RespiVert. RespiVert represents
and warrants that:

(a)    each of the Patents and the Know-How being licensed to Pulmatrix is
exclusively owned by RespiVert, is in good standing, and is not subject to any
litigation or administrative proceeding, including without limitation
opposition, re-examination, reissue, or post-issuance PTO review proceeding
including interference, IPR, PGR, or related proceedings;

(b)    no notice has been received from a third party by RespiVert or its
Affiliates regarding any of the Patents or Compounds being licensed to Pulmatrix
under this Agreement; and

(c)    to its knowledge, there are no third party patents in any country that
would be infringed by making, having made, using, offering for sale, selling, or
importing, the Compounds being licensed under this Agreement.

10.6    Disclaimer of Warranties. EXCEPT AS SET FORTH ABOVE, RESPIVERT MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED, WITH RESPECT TO THE LICENSED PRODUCTS LICENSED HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

10.7    Continuing Representations. The representations and warranties of each
Party contained in this Article 10 shall survive the execution and delivery of
this Agreement and shall remain true and correct at all times during the Term
with the same effect as if made on and as of such later date.

 

27



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

10.8    Business Non-Compete. RespiVert represents, warrants, and covenants
that, during the Term of this Agreement, it has not and will not, and it will
ensure its Affiliates do not, engage in the development or commercialization of
any of the Compounds that RespiVert owns or otherwise has rights to, including
other compounds disclosed in the Patents listed on Appendix 1, in the Field, nor
permit nor assist any RespiVert licensee or sublicensee or successor-in-interest
or other third party to engage in such development or commercialization during
the Term of this Agreement.

Article 11

DISPUTE RESOLUTION

11.1    Resolution of Disputes. The Parties shall negotiate in good faith and
use reasonable efforts to settle any dispute, controversy or claim arising from
or related to this Agreement or the breach thereof. If the Parties initially are
unable to resolve a dispute despite using reasonable efforts to do so, either
Party may, by written notice to the other, have the dispute referred to their
respective senior management designated below or their respective successors,
for attempted resolution by negotiation in good faith. The attempted resolution
will take place no later than thirty (30) days following receipt of such notice.
The designated management (each designated representative, an “Executive
Officer”) are as follows:

 

For Pulmatrix:       Ted Rad   99 Hayden Avenue, Suite 390   Lexington, MA 02421
  Email: traad@pulmatrix.com For RespiVert:   Mats Olsson  

Janssen Research & Development UK 50-

100 Holmers Farm Way

 

High Wycombe

Buckinghamshire

HP12 4DP

  United Kingdom   Email: molsson1@its.jnj.com

(a)    If the Parties are unable to resolve the dispute, controversy or claim
within thirty (30) days following the day on which one Party provides written
notice of the dispute to the other in accordance with section 11.1, and a Party
wishes to pursue the matter, each such dispute, controversy or claim that is not
an Excluded Claim will be finally resolved by mediation followed by binding
arbitration as set forth below. As used in this section, the term “Excluded
Claim” means a dispute, controversy or claim that concerns the validity or
infringement of a patent, trademark or copyright.

 

28



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

11.2    Mediation. The Parties shall first attempt in good faith to resolve any
Dispute by confidential mediation in accordance with the then current Mediation
Procedure of the International Institute for Conflict Prevention and Resolution
(“CPR Mediation Procedure”) (www.cpradr.org) before initiating arbitration. The
CPR Mediation Procedure controls, except where that Procedure conflicts with
these provisions, in which case these provisions control. The mediator will be
chosen pursuant to the CPR Mediation Procedure. The mediation will be held in
New York, New York.

(a)    Either Party may initiate mediation by written notice to the other of the
existence of a Dispute. The Parties will select the mediator within twenty
(20) days of the notice and the mediation will begin promptly after the
selection. The mediation will continue until the mediator or either Party,
declares in writing, no sooner than after the conclusion of one full day of a
substantive mediation conference attended on behalf of each Party by a senior
business person with authority to resolve the Dispute, that the Dispute cannot
be resolved by mediation. In no event, will mediation continue more than sixty
(60) days from the initial notice by a Party to initiate meditation unless the
Parties agree in writing to extend that period.

(b)    Any period of limitations that would otherwise expire between the
initiation of mediation and its conclusion is extended until twenty (20) days
after the conclusion of the mediation.

11.3    Arbitration. If the Parties fail to resolve the Dispute in mediation,
and a Party desires to pursue resolution of the Dispute, the Dispute will be
submitted by either Party for resolution in arbitration pursuant to the then
current CPR Rules for Non-Administered Arbitration of International Disputes
(“CPR Rules”) (www.cpradr.org), except where they conflict with these
provisions, in which case these provisions control. CPR is designated as the
Neutral Organization for all purposes. The arbitration will be conducted in
English and held in New York, New York. All aspects of the arbitration will be
treated as confidential.

(a)    The arbitrators will be chosen from the CPR Panels of Distinguished
Neutrals, unless a candidate not on the CPR Panel is approved by both Parties.
Each arbitrator must be a lawyer with at least fifteen (15) years’ experience
with a law firm or corporate law department of over twenty- five (25) lawyers or
who was a judge of a court of general jurisdiction. To the extent that the
Dispute requires special expertise, the Parties will so inform CPR prior to the
beginning of the selection process.

(b)    The arbitration tribunal will consist of three arbitrators, chosen in
accordance with Rules 5.3 and 6 of the CPR Rules. If, however, the aggregate
award sought by the parties is less than $5 million and equitable relief is not
sought, a single arbitrator will be chosen in accordance with Rules 5.3 and 6 of
the CPR Rules.

(c)    Candidates for the arbitrator position(s) may be interviewed by
representatives of the Parties in advance of their selection, provided that all
Parties are represented.

(d)    The Parties will select the arbitrator(s) within forty-five (45) days of
initiation of the arbitration. The hearing will be concluded within nine
(9) months after selection of the arbitrator(s) and the award will be rendered
within sixty (60) days of the conclusion of the hearing, or of any post-hearing
briefing, which briefing will be completed by both sides within forty-five
(45) days after the conclusion of the hearing. In the event the Parties cannot
agree upon a schedule, then the arbitrator(s) shall set the schedule following
the time limits set forth above as closely as practical.

 

29



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

(e)    The arbitrator(s) will be guided, but not bound, by the IBA Rules on the
Taking of Evidence in International Commercial Arbitration (www.ibanet.org).

(f)    The hearing will be concluded in ten (10) hearing days or less. Multiple
hearing days will be scheduled consecutively to the greatest extent possible. A
transcript of the testimony adduced at the hearing will be made available to
either Party.

(g)    The arbitrator(s) shall decide the merits of any Dispute in accordance
with the law governing this Agreement, without application of any principle of
conflict of laws that would result in reference to a different law. The
arbitrator(s) may not apply principles such as “amiable compositeur” or “natural
justice and equity.”

(h)    The arbitrator(s) shall render a written opinion stating the reasons upon
which the award is based. The arbitrator(s) may award the costs and expenses of
the arbitration as provided in the CPR Rules, but each bears its own attorney
fees

(i)    The award may be entered and enforced in any court of competent
jurisdiction. If a court is called upon to enforce an award in a court
proceeding, the Parties consent to the court’s requiring the party resisting
enforcement to pay the reasonable attorney’s fees and costs incurred in that
proceeding by the Party seeking enforcement.

(j)    Any Party may seek emergency, interim, or provisional relief prior to the
appointment of the arbitrator(s) from any court of competent jurisdiction,
without waiver of the Agreements to mediate and arbitrate. After appointment of
the arbitrator(s), any request for emergency, interim, or provisional relief
shall either be addressed to the arbitrator(s), which shall have the power to
enter an interim award granting relief using the standards provided by
applicable law, or to a court, but only with the permission of the
arbitrator(s). Any interim award of the arbitrator(s) may be enforced in any
court of competent jurisdiction.

(k)    EACH PARTY WAIVES: (1) ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY, (2) WITH
THE EXCEPTION OF RELIEF MANDATED BY STATUTE, ANY CLAIM TO PUNITIVE, EXEMPLARY,
MULTIPLIED, INDIRECT, CONSEQUENTIAL OR LOST PROFITS/REVENUES DAMAGES, AND
(3) ANY CLAIM FOR ATTORNEY FEES, COSTS AND PREJUDGMENT INTEREST.

Article 12

MISCELLANEOUS PROVISIONS

12.1    Entire Agreement. This Agreement and each of the Appendices hereto
constitute and contain the entire understanding and Agreement of the Parties
respecting the subject matter of this Agreement and cancels and supersedes any
and all prior or contemporaneous negotiations, correspondence, understandings
and Agreements between the Parties, whether oral or written, regarding such
subject matter.

12.2    Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

30



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

12.3    Binding Effect. This Agreement and the rights granted herein shall be
binding upon, and shall inure to the benefit of, RespiVert, Pulmatrix and their
respective lawful successors and permitted assigns.

12.4    Assignment. Neither Party shall assign this Agreement without the prior
written consent of the other Party (such consent not to be unreasonably
withheld) except that a Party may assign this Agreement to an Affiliate or to a
successor in connection with the merger, consolidation or sale of all or
substantially all of its assets or that portion of its business pertaining to
the subject matter of this Agreement. Any permitted assignee shall assume all
obligations of its assignor under this Agreement.

12.5    No Implied Licenses. No rights to any other patents, know-how or
technical information, or other intellectual property rights, other than as
explicitly identified herein, are granted or deemed granted by this Agreement.
No right, expressed or implied, is granted by this Agreement to a Party to use
in any manner the name or any other trade name or trademark of the other Party
or its Affiliates in connection with the performance of this Agreement.

12.6    No Waiver. No waiver, modification or amendment of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party. The failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.

12.7    Force Majeure. The failure of a Party to perform any obligation under
this Agreement by reason of force majeure such as acts of God, acts of
governments, terrorism, riots, wars, strikes, accidents or deficiencies in
materials or transportation or other causes of a similar magnitude beyond its
control shall not be deemed to be a breach of this Agreement. The Party which is
affected by any force majeure shall contact the other Party for discussion of
possible emergency measures.

12.8    Independent Contractors. Both Parties are independent contractors and
not agents or employees of the other Party under this Agreement. Nothing
contained in this Agreement is intended nor is to be construed so as to
constitute RespiVert or Pulmatrix as partners or joint venturers with respect to
this Agreement. Neither Party shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any other contract, Agreement or
undertaking with any Third Party except as may be explicitly provided for herein
or authorized in writing.

12.9    Notices and Deliveries. Any notices, request, delivery, approval or
consent required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been sufficiently given when it is received,
whether delivered in person, transmitted by facsimile with contemporaneous
confirmation, by email, or delivery by registered letter (or its equivalent) or
delivery by certified overnight courier service, to the Party to which it is
directed at its address shown below or such other address as such Party shall
have last given by notice to the other Parties.

If to Pulmatrix:

Pulmatrix, Inc.

 

31



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

99 Hayden Avenue

Suite 390

Lexington, MA 02421

Attn: CEO

Email: rclarke@pulmatrix.com

with a copy to:

 

  1) Mr. Kevin O’Driscoll

Pulmatrix, Inc.

99 Hayden Avenue, Suite 390

Lexington, MA 02421

Email: kodriscoll@pulmatrix.com

 

  2) Rick Werner, Esq.

Haynes and Boone, LLP

30 Rockefeller Plaza

New York, NY 10112

Email: Rick.Werner@HaynesBoone.com

If to RespiVert:

Mats Olsson

Janssen Research & Development UK 50-

100 Holmers Farm Way

High Wycombe

Buckinghamshire

HP12 4DP

United Kingdom

Email: molsson1@its.jnj.com

with a copy to:

Chief Intellectual Property Counsel

Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

Email: jnjuspatent@corus.jnj.com

12.10    Headings. The captions to the sections and articles in this Agreement
are not a part of this Agreement, and are included merely for convenience of
reference only and shall not affect its meaning or interpretation.

12.11    Severability. In the event that any provision of this Agreement shall,
for any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid or unenforceable provision
had not been included herein.

 

32



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

12.12    Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without reference to its
choice of laws or conflicts of laws provisions.

12.13    Advice of Counsel. Pulmatrix and RespiVert have each consulted with
counsel of their choice regarding this Agreement, and each acknowledges and
agrees that this Agreement shall not be deemed to have been drafted by one Party
or another and will be construed accordingly.

12.14    Counterparts. This Agreement may be executed in two or more
counterparts, or facsimile versions, each of which shall be deemed to be an
original, and all of which together shall be deemed to be one and the same
Agreement.

12.15    Waiver. Except as specifically provided for herein, the waiver from
time to time by either of the Parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such Party’s rights or remedies provided in this
Agreement.

12.16    Compliance with Laws. The Parties shall comply with all applicable
laws, rules, regulations and orders of the United States and applicable European
countries and European supra-governmental organizations, and all jurisdictions
and any agency or court thereof in connection with this Agreement and the
transactions contemplated thereby.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

33



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date. The
Agreement(s) may be executed in two (2) or more counterparts, each of which
shall be an original, and all such counterparts together shall constitute the
entire Agreement. Electronically signed and/or electronically transmitted
signatures shall have the full force and effect of an original signature.

 

RESPIVERT LTD By:  

 

Name:    

 

Title:  

 

PULMATRIX, INC. By:  

 

Name:  

 

Title:  

 

 

34



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

APPENDIX 1: RESPIVERT PATENTS

 

35



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

RES-P1094

(RSP5008)

RV 1808 genus

    

Case Number

   Applicant Name   

Application Date

  

Application
Number

   Registration Date    Registration
Number   

Country

RES-P1094EP

   Respivert
Limited   

08 April

2011

   11729448.8          European Patent Application

RES-P1094JP

   Respivert
Limited   

08 April

2011

   2013-503179    07-Aug-15    5787977    Japan

RES-P1094US

   Respivert
Limited   

08 April

2011

   13/639,959    05-May-15    9,024,041    United States

RES-P1096

(RSP5006)

RV 1837genus

    

Case Number

   Applicant Name   

Application Date

  

Application
Number

   Registration Date    Registration
Number   

Country

RES-P1096CHEP

   Respivert
Limited   

01 April

2011

   11713510.3    17-Dec-14    2556065    Switzerland

RES-P1096DEEP

   Respivert
Limited   

01 April

2011

   60 2011 012 290.8    17-Dec-14    2556065    Germany

RES-P1096ESEP

   Respivert
Limited   

01 April

2011

   11713510.3    17-Dec-14    2556065    Spain

RES-P1096FREP

   Respivert
Limited   

01 April

2011

   11713510.3    17-Dec-14    2556065    France

RES-P1096GBEP

   Respivert
Limited   

01 April

2011

   11713510.3    17-Dec-14    2556065    United Kingdom

RES-P1096ITEP

   Respivert
Limited   

01 April

2011

   11713510.3    17-Dec-14    2556065    Italy

RES-P1096JP

   Respivert
Limited   

01 April

2011

   2013/501951    18-Mar-16    5902668    Japan

RES-P1096USC1

   Respivert
Limited   

01 April

2011

   14/997,820          United States

RES-P1128

(RSP5011)

Use of CRT
compounds

    

Case Number

   Applicant Name   

Application Date

  

Application
Number

   Registration Date    Registration
Number   

Country

RES-P1128CHEP

   Respivert
Limited   

17 June

2011

   11729151.8    02-Nov-16    2582700    Switzerland

RES-P1128DEEP

   Respivert
Limited   

17 June

2011

   60 2011 031 908.6    02-Nov-16    2582700    Germany

RES-P1128FREP

   Respivert
Limited   

17 June

2011

   11729151.8    02-Nov-16    2582700    France

RES-P1128GBEP

   Respivert
Limited   

17 June

2011

   11729151.8    02-Nov-16    2582700    United Kingdom

RES-P1128IEEP

   Respivert
Limited   

17 June

2011

   11729151.8    02-Nov-16    2582700    Ireland

 

36



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

RES-P1128

(RSP5011)

Use of CRT
compounds

    

Case Number

   Applicant Name   

Application Date

  

Application
Number

  

Registration Date

   Registration
Number   

Country

RES-P1128JP

   Respivert
Limited   

17 June

2011

   2013-514789    22-Jul-16    5973426    Japan

RES-P1128US

   Respivert
Limited   

17 June

2011

   13/805,471    13-Jan-15    8,933,228    United States

RES-P1128USD1

   Respivert
Limited   

17 June

2011

   14/561,290          United States

RES-P1130

(RSP5012)

RSV (use)

                             

Case Number

   Applicant Name   

Application Date

  

Application
Number

  

Registration Date

   Registration
Number   

Country

RES-P1130US

   Respivert
Limited   

17 June

2011

   13/805,552    14-Jul-15    9,079,893    United States

RES-P1327

(RSP5015)

RV1162 species

    

Case Number

   Applicant Name   

Application Date

  

Application
Number

  

Registration Date

   Registration
Number   

Country

RES-P1327AR    Respivert
Limited   

03 October

2012

   P120103679          Argentina RES-P1327ATEP    Respivert
Limited   

03 October

2012

   12772383.1    20-Apr-16    2763984    Austria RES-P1327AU    Respivert
Limited   

03 October

2012

   AU 2012320300    05-Jan-17    2012320300    Australia RES-P1327BEEP   
Respivert
Limited   

03 October

2012

   12772383.1    20-Apr-16    2763984    Belgium RES-P1327BR    Respivert
Limited   

03 October

2012

   BR1120140076944          Brazil RES-P1327CA    Respivert
Limited   

03 October

2012

   2846222          Canada RES-P1327CHEP    Respivert
Limited   

03 October

2012

   12772383.1    20-Apr-16    2763984    Switzerland RES-P1327CL    Respivert
Limited   

03 October

2012

   2014-813          Chile RES-P1327CN    Respivert
Limited   

03 October

2012

   201280048821.1    06-Jul-16    ZL201280048821.1    China RES-P1327CO   
Respivert
Limited   

03 October

2012

   14-062.064    20-Nov-15    89865    Colombia RES-P1327CR    Respivert
Limited   

03 October

2012

   2014-192          Costa Rica RES-P1327DEEP    Respivert
Limited   

03 October

2012

   60 2012 017 389.0    20-Apr-16    2763984    Germany RES-P1327DKEP   
Respivert
Limited   

03 October

2012

   12772383.1    20-Apr-16    2763984    Denmark RES-P1327EA    Respivert
Limited   

03 October

2012

   201490730    30-Jun-16    23650   

Eurasian Patent (AM, AZ, BY,

KG, KZ, MD, RY, TM & TJ)

RES-P1327EG    Respivert
Limited   

03 October

2012

   241/2014          Egypt

 

37



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

RES-P1327

(RSP5015)

RV1162 species

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P1327ESEP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    Spain RES-P1327FIEP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    Finland RES-P1327FREP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    France RES-P1327GBEP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    United Kingdom RES-P1327GC    Respivert
Limited    03 October


2012

   GC 2012-22448          Gulf
Cooperation
Council RES-P1327GREP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    Greece RES-P1327GT    Respivert
Limited    03 October


2012

   A-2014-0054          Guatemala RES-P1327HKEP    Respivert
Limited    03 October


2012

   15100008.3          Hong Kong RES-P1327HN    Respivert
Limited    03 October


2012

   2014-000572          Honduras RES-P1327ID    Respivert
Limited    03 October


2012

   P-00 2014
01907          Indonesia RES-P1327IEEP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    Ireland RES-P1327IL    Respivert
Limited    03 October


2012

   231025          Israel RES-P1327IN    Respivert
Limited    03 October


2012

   709/MUMNP/
2014          India RES-P1327ITEP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    Italy RES-P1327JO    Respivert
Limited    25


September 2012

   2012/283          Jordan RES-P1327JPD1    Respivert
Limited    31 March


2014

   2015-89049    26-Jun-15    5765866    Japan RES-P1327KR    Respivert
Limited    03 October


2012

   10-2014-
7007831          Korea, Republic
of RES-P1327LB    Respivert
Limited    03 October


2012

   9800          Lebanon RES-P1327LK    Respivert
Limited    03 October


2012

   17594    26-Jan-15    17594    Sri Lanka RES-P1327LUEP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    Luxembourg RES-P1327MX    Respivert
Limited    03 October


2012

   MX/a/
2014/004018    15-Sep-16    342168    Mexico RES-P1327MY    Respivert
Limited    03 October


2012

   PI 2014700788          Malaysia RES-P1327NI    Respivert
Limited    03 October


2012

   2014-000027          Nicaragua RES-P1327NLEP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    Netherlands RES-P1327NZ    Respivert
Limited    03 October


2012

   621440    28-May-15    621440    New Zealand RES-P1327PE    Respivert
Limited    03 October


2012

   468.14          Peru RES-P1327PH    Respivert
Limited    03 October


2012

   1-2014-500547          Philippines

 

38



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

RES-P1327

(RSP5015)

RV1162 species

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P1327PK    Respivert
Limited    03 October


2012

   667/2012          Pakistan RES-P1327PLEP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    Poland RES-P1327PTEP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    Portugal RES-P1327SEEP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    Sweden RES-P1327SG    Respivert
Limited    03 October


2012

   11201400226U    12-Jul-16    11201400226U    Singapore RES-P1327SV   
Respivert
Limited    03 October


2012

   E-4697-2014          El Salvador RES-P1327TH    Respivert
Limited    03 October


2012

   1401001804.0          Thailand RES-P1327TREP    Respivert
Limited    03 October


2012

   12772383.1    20-Apr-16    2763984    Turkey RES-P1327TW    Respivert
Limited    03 October


2012

   101136446    01-Dec-16    I560186    Taiwan RES-P1327UA    Respivert
Limited    03 October


2012

   a201401655    29-Sep-16    113289    Ukraine RES-P1327US    Respivert
Limited    03 October


2012

   14/349,345    18-Aug-15    9,108,950    United States RES-P1327USC1   
Respivert
Limited    03 October


2012

   14/795,957          United States RES-P1327UY    Respivert
Limited    03 October


2012

   34.363          Uruguay RES-P1327VN    Respivert
Limited    03 October


2012

   1-2014-01074          Vietnam RES-P1327ZA    Respivert
Limited    03 October


2012

   2014/03204    27-Jan-16    2014/03204    South Africa

RES-P1331

(RSP5016)

RV1162 genus

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P1331CHEP    Respivert
Limited    03 October


2012

   12772382.3    27-Apr-16    2763983    Switzerland RES-P1331DEEP    Respivert
Limited    03 October


2012

   60 2012 017
788.8    27-Apr-16    2763983    Germany RES-P1331FREP    Respivert
Limited    03 October


2012

   12772382.3    27-Apr-16    2763983    France RES-P1331GBEP    Respivert
Limited    03 October


2012

   12772382.3    27-Apr-16    2763983    United
Kingdom RES-P1331IEEP    Respivert
Limited    03 October


2012

   12772382.3    27-Apr-16    2763983    Ireland RES-P1331JP    Respivert
Limited    03 October


2012

   2014-532481    14-Oct-16    6023204    Japan RES-P1331US    Respivert
Limited    03 October


2012

   14/349,356    21-Oct-16    9,475,796    United States RES-P1331USC1   
Respivert
Limited    03 October


2012

   15/259,505          United States

 

39



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

RES-P1617

(RSP5040)

RV7031 genus

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P1617AR    Respivert
Limited    13 February


2015

   P150100448          Argentina RES-P1617AU    Respivert
Limited    13 February


2015

   2015216705          Australia RES-P1617CA    Respivert
Limited    13 February


2015

   2938924          Canada RES-P1617CN    Respivert
Limited    13 February


2015

   201580019810.4          China RES-P1617EP    Respivert
Limited    13 February


2015

   15706511.1          European Patent
Application RES-P1617IN    Respivert
Limited    13 February


2015

   201617028821          India RES-P1617JP    Respivert
Limited    13 February


2015

   2016-551294          Japan RES-P1617MX    Respivert
Limited    13 February


2015

   MX/A/
2016/010571          Mexico RES-P1617TW    Respivert
Limited    13 February


2015

   104104906          Taiwan RES-P1617US    Respivert
Limited    13 February


2015

   15/118,708          United States

RES-P1819

(RSP5040WOPCT1)

RV7031 species

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P1819AR    Respivert
Limited    13 February


2015

   P150100447          Argentina RES-P1819AU    Respivert
Limited    13 February


2015

   2015216957          Australia RES-P1819BR    Respivert
Limited    13 February


2015

   BR112016015838-5          Brazil RES-P1819CA    Respivert
Limited    13 February


2015

   2939355          Canada RES-P1819CN    Respivert
Limited    13 February


2015

   201580008529.0          China RES-P1819EA    Respivert
Limited    13 February


2015

   201691625          Eurasian Patent RES-P1819EP    Respivert
Limited    13 February


2015

   15705797.7          European Patent
Application RES-P1819GC    Respivert
Limited    15 February


2015

   28928          Gulf Cooperation
Council RES-P1819IN    Respivert
Limited    13 February


2015

   201617023974          India RES-P1819JO    Respivert
Limited    15 February


2015

   32/2015          Jordan RES-P1819JP    Respivert
Limited    13 February


2015

   2016-550815          Japan

 

40



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

RES-P1819

(RSP5040WOPCT1)

RV7031 species

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P1819KR    Respivert
Limited    13 February


2015

   10-2016-
7023275          Korea, Republic
of RES-P1819LB    Respivert
Limited    13 February


2015

   10566          Lebanon RES-P1819MX    Respivert
Limited    13 February


2015

   MX/A/
2016/10572          Mexico RES-P1819PK    Respivert
Limited    13 February


2015

   73/2015          Pakistan RES-P1819SG    Respivert
Limited    13 February


2015

   11201607058P          Singapore RES-P1819TW    Respivert
Limited    13 February


2015

   104104905          Taiwan RES-P1819US    Respivert
Limited    13 February


2015

   14/622,368    20-Sep-16    9,447,076    United States RES-P1819USC1   
Respivert
Limited    13 February


2015

   15/253,141          United States RES-P1819USC2    Respivert
Limited    13 February


2015

   15/457,810          United States RES-P1819UY    Respivert
Limited    13 February


2015

   35998          Uruguay RES-P1819VE    Respivert
Limited    13 February


2015

   2015-000156          Venezuela

RES-P2078

(RSP5052)

RV1162 amorphous
spray dried

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P2078EPp    Respivert
Limited    21


November 2016

   16199859.6          European Patent
Application

RES-P893

(RSP5004WOPCT)

RV568 species

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P893ALEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Albania RES-P893ATEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Austria RES-P893AU    Respivert
Limited    02 October


2009

   2009299554.0    06-Mar-14    2009299554    Australia RES-P893BAEP   
Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Bosnia &
Herzegovina RES-P893BEEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Belgium RES-P893BGEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Bulgaria RES-P893BR    Respivert
Limited    02 October


2009

   PI0920840-2          Brazil RES-P893CA    Respivert
Limited    02 October


2009

   2,738,827    28-Feb-17    2/738,827    Canada

 

41



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

RES-P893

(RSP5004WOPCT)

RV568 species

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P893CHEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Switzerland RES-P893CN    Respivert
Limited    02 October


2009

   200980139617.9    25-Jun-14    ZL200980139617.9    China RES-P893CYEP   
Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Cyprus RES-P893CZEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Czech Republic RES-P893DEEP   
Respivert
Limited    02 October


2009

   602009016688.3    26-Jun-13    2350047    Germany RES-P893DKEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Denmark RES-P893EA    Respivert
Limited    02 October


2009

   201170520.0    30-Apr-14    19590    Eurasian Patent
(AM, AZ, BY,

KG, KZ, MD,
RU, TM & TJ)

RES-P893EEEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Estonia RES-P893ESEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Spain RES-P893FIEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Finland RES-P893FREP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    France RES-P893GBEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    United
Kingdom RES-P893GREP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Greece RES-P893HKEP    Respivert
Limited    02 October


2009

   11112365.9    25-Oct-13    1157781    Hong Kong RES-P893HREP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Croatia RES-P893HUEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Hungary RES-P893IEEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Ireland RES-P893IN    Respivert
Limited    02 October


2009

   861/MUMNP/
2011          India RES-P893ISEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Iceland RES-P893ITEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Italy RES-P893JP    Respivert
Limited    02 October


2009

   2011-529636    04-Jul-14    5571088    Japan RES-P893KR    Respivert
Limited    02 October


2009

   10-2011-
7009956    21-Sep-16    10-1660266    Korea, Republic
of RES-P893LTEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Lithuania RES-P893LUEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Luxembourg RES-P893LVEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Latvia RES-P893MCEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Monaco

 

42



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

RES-P893

(RSP5004WOPCT)

RV568 species

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P893MEEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Montenegro RES-P893MKEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Macedonia,
The Former
Yugoslav
Republic of RES-P893MTEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Malta RES-P893MX    Respivert
Limited    02 October


2009

   MX/a/
2011/003552    22-Nov-13    315689    Mexico RES-P893NLEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Netherlands RES-P893NOEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Norway RES-P893NZ    Respivert
Limited    02 October


2009

   591426.0    22-Mar-13    591426    New Zealand RES-P893PLEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Poland RES-P893PTEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Portugal RES-P893ROEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Romania RES-P893RSEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Serbia RES-P893SEEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Sweden RES-P893SIEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Slovenia RES-P893SKEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Slovakia RES-P893SMEP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    San Marino RES-P893TREP    Respivert
Limited    02 October


2009

   09736271.9    26-Jun-13    2350047    Turkey RES-P893US    Respivert
Limited    02 October


2009

   13/121,445    23-Oct-12    8,293,771    United States

RES-P904

(RSP5004WOPCT1)

RV568 genus I

    

Case Number

  

Applicant Name

  

Application Date

  

Application
Number

  

Registration Date

  

Registration
Number

  

Country

RES-P904CHEP    Respivert
Limited    02 October


2009

   09785724.7    26-Feb-14    2350049    Switzerland RES-P904DEEP    Respivert
Limited    02 October


2009

   602009022057.8    26-Feb-14    2350049    Germany RES-P904ESEP    Respivert
Limited    02 October


2009

   09785724.7    26-Feb-14    2350049    Spain RES-P904FREP    Respivert
Limited    02 October


2009

   09785724.7    26-Feb-14    2350049    France RES-P904GBEP    Respivert
Limited    02 October


2009

   09785724.7    26-Feb-14    2350049    United
Kingdom RES-P904ITEP    Respivert
Limited    02 October


2009

   09785724.7    26-Feb-14    2350049    Italy

 

43



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

RES-P904

(RSP5004WOPCT1)

RV568 genus I

    

Case Number

  

Applicant Name

  

Application Date

  

Application
Number

  

Registration Date

  

Registration
Number

  

Country

RES-P904US    Respivert
Limited    02 October


2009

   13/121,999    23-Oct-12    8,293,748    United States RES-P904USC1   
Respivert
Limited    02 October


2009

   13/616,696    31-Dec-13    8,618,140    United States RES-P904USC2   
Respivert
Limited    02 October


2009

   14/139,982    10-Mar-15    8,975,285    United States

RES-P905

(RSP5004WOPCT2)

RV568 genus II

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P905CHEP    Respivert
Limited    11 December
2009    09768546.5    10-Aug-16    2370428    Switzerland RES-P905DEEP   
Respivert
Limited    11 December
2009    09768546.5    10-Aug-16    2370428    Germany RES-P905FREP    Respivert
Limited    11 December
2009    09768546.5    10-Aug-16    2370428    France RES-P905GBEP    Respivert
Limited    11 December
2009    09768546.5    10-Aug-16    2370428    United
Kingdom RES-P905IEEP    Respivert
Limited    11 December
2009    09768546.5    10-Aug-16    2370428    Ireland RES-P905JP    Respivert
Limited    11 December
2009    2011-540219    26-Dec-14    5670912    Japan RES-P905US    Respivert
Limited    11 December
2009    13/133,998    30-Oct-12    8,299,073    United States

RES-P922

(RSP5003)

Flu mechanism of
action

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P922AU    Respivert
Limited    10 December
2010    2010329645    10-Sep-15    2010329645    Australia RES-P922CN   
Respivert
Limited    10 December
2010    201080063651.5    19-Nov-14    ZL201080063651.5    China RES-P922EP   
Respivert
Limited    10 December
2010    10788125.2          European Patent
Application RES-P922IN    Respivert
Limited    10 December
2010    1683/MUMNP/
2012          India

 

44



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

RES-P922

(RSP5003)

Flu mechanism of
action

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P922JPD1    Respivert
Limited    10 December
2010    2016-017330          Japan RES-P922USC1    Respivert
Limited    10 December
2010    14/883,464          United States

RES-P923

(RSP5010)

HRV use

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P923AU    Respivert
Limited    17 June


2011

   2011266797    15-Oct-15    2011266797    Australia RES-P923CN    Respivert
Limited    17 June


2011

   201180029803.4          China RES-P923EP    Respivert
Limited    17 June


2011

   11729150.0          European Patent
Application RES-P923IN    Respivert
Limited    17 June


2011

   13/MUMNP/
2013          India RES-P923JP    Respivert
Limited    17 June


2011

   514787/13          Japan RES-P923USC1    Respivert
Limited    17 June


2011

   14/924,541          United States

RES-P928

(RSP5004WOPCT3)

RV1088 species

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P928CHEP    Respivert
Limited    01 April


2010

   10711930.7    30-Mar-16    2414347    Switzerland RES-P928DEEP    Respivert
Limited    01 April


2010

   60 2010 031
673.4    30-Mar-16    2414347    Germany RES-P928FREP    Respivert
Limited    01 April


2010

   10711930.7    30-Mar-16    2414347    France RES-P928GBEP    Respivert
Limited    01 April


2010

   10711930.7    30-Mar-16    2414347    United
Kingdom RES-P928IEEP    Respivert
Limited    01 April


2010

   10711930.7    30-Mar-16    2414347    Ireland RES-P928JP    Respivert
Limited    01 April


2010

   2012-502808    29-May-15    5751640    Japan RES-P928US    Respivert
Limited    01 April


2010

   13/262,266    04-Feb-14    8,642,773    United States RES-P928USD1   
Respivert
Limited    01 April


2010

   14/171,198    26-Jan-16    9,242,960    United States

 

45



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

RES-P930

(RSP5004WOPCT4)

RV1088 genus

                             

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P930CHEP    Respivert
Limited    11 December
2009    09771766.4    20-Apr-16    2370429    Switzerland RES-P930DEEP   
Respivert
Limited    11


December 2009

   60 2009 038
022.8    20-Apr-16    2370429    Germany RES-P930FREP    Respivert
Limited    11


December 2009

   09771766.4    20-Apr-16    2370429    France RES-P930GBEP    Respivert
Limited    11


December 2009

   09771766.4    20-Apr-16    2370429    United Kingdom RES-P930IEEP   
Respivert
Limited    11


December 2009

   09771766.4    20-Apr-16    2370429    Ireland RES-P930JPD1    Respivert
Limited    11


December 2009

   2014-187591    01-Jul-16    5959587    Japan RES-P930US    Respivert
Limited    11


December 2009

   13/139,010    30-Oct-12    8,299,074    United States

RES-P962 (RSP5007)

Bayer Selection

    

Case Number

   Applicant Name    Application Date    Application
Number    Registration Date    Registration
Number    Country RES-P962CHEP    Respivert
Limited    08 April


2011

   11714382.6    24-Feb-16    2556067    Switzerland RES-P962DEEP    Respivert
Limited    08 April


2011

   60 2011 023
391.2    24-Feb-16    2556067    Germany RES-P962FREP    Respivert
Limited    08 April


2011

   11714382.6    24-Feb-16    2556067    France RES-P962GBEP    Respivert
Limited    08 April


2011

   11714382.6    24-Feb-16    2556067    United
Kingdom RES-P962IEEP    Respivert
Limited    08 April


2011

   11714382.6    24-Feb-16    2556067    Ireland RES-P962JP    Respivert
Limited    08 April


2011

   503177/13    07-Aug-15    5787976    Japan RES-P962US    Respivert
Limited    08 April


2011

   13/639,887    16-Feb-16    9,260,410    United States RES-P962USC1   
Respivert
Limited    08 April


2011

   14/988,824          United States

 

46



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

APPENDIX 2: PRESS RELEASE

 

LOGO [g419563snap1.jpg]

Re

June XX, 2017

Pulmatrix Licenses Novel Drug Candidates from RespiVert Ltd., a wholly owned

subsidiary of Janssen Biotech, Inc.

The novel compounds target an enzyme involved in both inflammation and cancer,
and may offer a new

approach for treating respiratory diseases

LEXINGTON, MA — Pulmatrix, Inc. (NASDAQ: PULM), a clinical stage
biopharmaceutical company developing innovative inhaled therapies to address
serious pulmonary diseases, today announced that it has entered into an
exclusive, worldwide license agreement with RespiVert Ltd., a wholly owned
subsidiary of Janssen Biotech, Inc. Through the agreement, Pulmatrix gains
access to a portfolio of novel drug candidates in a class called kinase
inhibitors that the company plans to develop.

Kinase inhibitors are chemical entities that block so-called kinase enzymes,
which are involved in inflammation or cancer.

“We believe these innovative compounds licensed from RespiVert Ltd. will offer a
new approach for treating lung inflammation in diseases like chronic obstructive
pulmonary disease (COPD), asthma, and idiopathic pulmonary fibrosis (IPF),” said
Pulmatrix CEO Robert Clarke, PhD. “They are also perfectly suited for
formulation with our iSPERSE technology.”

Professor Peter J Barnes, Margaret Turner-Warwick Professor of Medicine and the
Head of Respiratory Medicine at Imperial College, London, stated “Kinase
inhibitors could be a very promising step forward for treating COPD and severe
asthma. Coupled with the innovative iSPERSE technology to facilitate delivery to
the site of disease within the lung, Pulmatrix is poised to improve the
available therapeutic landscape for these patients in need.”

The key advance in the iSPERSE approach is a dry powder that “flies” easily into
the lungs and can work with virtually any drug class ranging from small
molecules to biologics. Drugs attached to the particles are thus delivered to
the lungs with very high efficiency including small molecules like the Respivert
kinase inhibitors.

Pulmatrix is already developing inhaled drugs for COPD and fungal infections.
“These new compounds will significantly expand what we believe is already an
impressive pipeline of drug candidates,” said Clarke. “Because these compounds
have already been explored in a Phase I program, we envision that we will be
able to quickly move to clinical proof-of-concept studies.”

Under the terms of the agreement, which covers both respiratory and oncology
uses of the drug candidates, Pulmatrix will assume all development and
commercialization activities worldwide.

 

47



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

About Pulmatrix

Pulmatrix is a clinical stage biopharmaceutical company developing innovative
inhaled therapies to address serious pulmonary disease using its patented
iSPERSE™ technology. The Company’s proprietary product pipeline is focused on
advancing treatments for lung diseases, including opportunities in major
pulmonary diseases through collaborations, like PUR0200, a branded generic in
clinical development for chronic obstructive pulmonary disease (COPD) and
PUR1900, an inhaled antifungal that could benefit severe asthmatics and patients
with rare disease like cystic fibrosis. Pulmatrix’s product candidates are based
on iSPERSE™, its proprietary dry powder delivery platform, which seeks to
improve therapeutic delivery to the lungs by maximizing local concentrations and
reducing systemic side effects to improve patient outcomes.

FORWARD-LOOKING STATEMENTS

Certain statements in this press release that are forward-looking and not
statements of historical fact are forward-looking statements within the meaning
of the safe harbor provisions of the Private Securities Litigation Reform Act of
1995. The Company cautions that such statements involve risks and uncertainties
that may materially affect the Company’s results of operations. Such
forward-looking statements are based on the beliefs of management as well as
assumptions made by and information currently available to management. Actual
results could differ materially from those contemplated by the forward-looking
statements as a result of certain factors, including but not limited to the
ability to establish that potential products are efficacious or safe in
preclinical or clinical trials; the ability to establish or maintain
collaborations on the development of therapeutic candidates; the ability to
obtain appropriate or necessary governmental approvals to market potential
products; the ability to obtain future funding for developmental products and
working capital and to obtain such funding on commercially reasonable terms; the
Company’s ability to manufacture product candidates on a commercial scale or in
collaborations with third parties; changes in the size and nature of
competitors; the ability to retain key executives and scientists; and the
ability to secure and enforce legal rights related to the Company’s products,
including patent protection. A discussion of these and other factors, including
risks and uncertainties with respect to the Company, is set forth in the
Company’s annual report on Form 10-K filed by the Company with the Securities
and Exchange Commission on March 10, 2016. The Company disclaims any intention
or obligation to revise any forward-looking statements, whether as a result of
new information, future events or otherwise, except as required by law.

Investor Contact

Robert Clarke, CEO

(781) 357-2333

rclarke@pulmatrix.com

 

48



--------------------------------------------------------------------------------

THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
IN THIS EXHIBIT WITH “*****”.

 

APPENDIX 3: RESPIVERT MATERIALS

 

Compound

(Clinical Product)

   Approximate
Quantity    Comments   

Anticipated Shipment Date

  

Facility

RV568

API (microfine) Batch 497395

   467 g    Manufacturing
Complete    Within 60 days from date of signature of Supply Agreement    Janssen
FPO site @ Beerse, Belgium

RV1162

API (microfine) Batch 497842

   478 g    Manufacturing
Complete    Within 60 days from date of signature of Supply Agreement    Janssen
FPO site @ Beerse, Belgium

RV1162

API (free base)

   2 kg    Manufacturing
To Be
Completed   

Anticipated Manufacturing

4Q2017

   Janssen FPO site @ Beerse, Belgium

RV7031

API (free base)

   Lab Quantities    Manufacturing
Complete    Within 60 days from date of signature of Supply Agreement    Janssen
FPO site @ Beerse, Belgium

 

49